                      Docket No.              Filing Date             Nat,IM    R                     Jury          MDL             Docket
                                                                                                      Dem    ARB   Docket    Yr.       Number
 District   Off.   Yr.    Number   OR   Mo.       Day       Yr-        Suit    23     Judge    Mag.

                                                                               3                                             89T 00381S:S
 1127       1      89T 00381S      1    04      17      89            441       it 2706

CAUSE: TITLE 42 SEC. 1973                       - CIVIL RIGHTS VOTING

                          PLAINTI FFS                                                              DEFENDANTS
                                                                                    ### -16 J-A0K-4HRUIIEJ6. ###WILLIAM B. BLOUNT
                    THOMAS HAWTHORNE and                                                 **3O1iN-BldtER7 in his official
                    EMORY NEWMAN, individually                                              capacity as Chairman of the
                    and on behalf of all other                                              State Democratic Executive
                    persons similarly-situated                                              Committee of Alabama and the
                                                                                            STATE DEMOCRATIC EXECUTIVE
                   ##ANDRE KEITH, for himself and                                           COMMITTEE OF ALABAMA;
                     all others similarly situated                                          J. HOLT ETHERIDGE, Chairman of
                                                                                            the Henry County Democratic
                                                                                            Executive Committee and the
                                                                                            HENRY COU/TY DEMOCRATIC EXECUTIVE
  *Added per 5/8/89 Amended Complaint.                                                      COMMITTEE as a committee and all
##Added per 8-20-90 order                                                                  county Democratic executive com-
k* Substituted per 10-18-90 order                                                          mittees similarly situated; and
                                                                                         *DEMOCRATIC PARTY OF THE UNITED
      CLASS CERTIFIED PER 1-12-90 ORDER
                                                                                           STATES
  ###Subatituted per 3-18-91 order


                                                                                                                             IHOMpsoN
                                                                  ATTORNEYS                                                  JOHNSON
                                                                                                                             HOBBS
  Terry G. Davis                                                                        ,Rytirel*-03-:*15775,r-F.E1--
  TEARY G. DAVIS, P.C.
  P. O. Box 4864
  Montgomery, AL 36103-4864                                                             14u.L6mmverrikirl —aft0311P
  834-2002                                                                               265 604Ble-
                                                                                        4,    4kilmn7--qrmrEmmxrt--;.0M-.<km0M0---
  James U. Blackaher, John C. Falkenberry, Leslie Proll                                 imrd-
  Fifth Floor Title Building
  300 21st Street North                                                                  Fournier J. Gale, III
  Birmingham, AL 35203                                                                   Gregory H. Hawley
  322-1100                                                                               MAYNARD, COOPER, FRU:R8O/1 & GALE
                                                                                                                  Blig 1901 6th AvénUe-,- - N.
  Edward Still                                                                          -844-4*. ingheurr-tar -45.2-05- 2400 AmSouth Har-
  714 S. 29th St.                                                                        2,42.2844..254.-lo0o             bert Plaza
  Birmingham, A1 35233                                                                            1;41140: S ate Dem.    Cappm.tBilham, AL
  (205) 322-6631                                                                                                                35203-2602
                                                                                         John H. England, Jr.
                                                 1 uommexce Ht.                          ENGLAND & BIVENS
                                                 Suite 80-2                              2618 th St
                                                 Montgomery, LL .Jo-104                  Tuacaloosa, AL 35401
                                               • A34"                                    759-54u1
                                                 ffrwrI.EfikezD err.S tate                Vor Baker 3fSV:te Demliimat..)
                                                 Dem,.
                                                                                                        OVER
                                                                                                                     STATISTICAL REPORTS
El    CHECK
      HERE
IF CASE WAS             DATE
                                                      FILING FEES PAID
                                                   RECEIPT NUMBER                               C.D. NUMBER
                                                                                                                          PROCESSED
                                                                                                                             5/5/89 pet
                                                                                                                    FilMg
FILED IN            04/17/A9         #99265          $120 CO                                                        Termination 8-5-91
FORMA
PAUPER1S
                                    #3,c09 $10i,00                                                                  Change
                                   #38129 ($5.00) 01/17/91 #39378                       $105.00)
UNITED STATES DISTRICT COURT DOCKET                                                                                           DC 111S (Rev. 7/85/
ireynE        NR.                                        PROCEEDINGS
                    CA, No 89-T-0381-S
Apr. 17        1    COMPLAINT.   CLASS CERTIFICATION requested.

         17    2    Summons issued; summons and complaini. mailed by cmrrr to defendants.

       19      3     Return receipts showing service of summons and complaint; service on J. Holt
                       Etheridge, personally and for defendant Henry County Democratic Executive
                       Committee, on 4/18/89.

       20      4    Return receipt showing service of summons and complaint; service on T. Grant on
                      4/18/89 for defendant State Democratic Executive Committee of Alabama (c/o John
                      Baker).

       20      5    Return receipt showing service of summons and complaint; service on Tracy Bradford
                      on 4/19/89 for defendant John baker.

       26      6    Plaintiffs' MOTION to join ailditional defendants.   Referred to Judge Thompson.

       27      7    Plaintiffs' AMENDED MOTION to join additional defendants.    Referred to Judge Thompson

MAy      8     8    ORDER granting plaintiffs' 4/26/89 motion to join additional defendants, as amended
                      on 4/27/89. (Copies mailed to counsel and defendants.) EOD 5/8/89.

         8     9    Plaintiffs' AMENDED COMPLAINT (adding defendant Democratic Party of the United
                      States).

         6     10 Summons issued for added defendant Democratic Party of the United States;
                    summons and complaint returned to counsel for plaintiffs for service.

         8     11 Defendants John Baker, State Democratic Executive Committee of Alabama, J. Holt
                    Etheridge and the Henry County Democratic Executive Committee's MOTION to dismiss,
                    or in the alternative, MOTION to join necessary parties. Referred to Judge
                    Thompson.

         16   12    ORDER setting defendants Baker, et al.'s 5/8/89 motion to dismiss, etc., for submis-
                      sion, without oral argument, on 6/2/89 with said defendants' brief due by 5/24/89
                      and plaintiffs' brief due by 6/2/89. (Copies mailed to counsel.) EOD 5/16/89.

       24      13 'Defendants's AMENDED MOTION to dismiss, or in the alternative, motion to join
                     necessary parties. Referred to Judge Thompson. ORAL ARGUMENT REQUESTED.

       24      14   Defendants' BRIEF in support of amended motion to dismiss, or in the alternative,
                      motion to join necessary party. AFFIDAVIT of John Baker attached. referred.

       26      15 ORUERsetting defendants' 5/24/89, amended motion to dismiss, etc. for submission
                   on 6/2/89, with plaintiffs' brief due by said date. (Copies mailed to counsel;
                   notified ocunsel for plaintiffs by phone.) EOD 5/26/89.                       4



       26      16 MOTION of defendant Democratic Party of the United States to dismiss.     ORAL ARQUEENT
                    REQUESTED. Referred to Judge Thompson.

June     1     17 ORDER setting the motion to dismiss, filed by defendantDemocratic Party of the
                    United States on 5/26/89, without oral argument, on 6/26/89, with said defendant's
                    brief, etc., due by 6/12/89 and plaintiff's brief due by 6/26/89. (Copies mailed
                    to counsel.) EOD 6/1/89.

         5     18   Plaintiffs' memorandum BRIEF opposing motions to dismiss or to join additional
                      parties. Referred to Judge Thompson.
DC 111A
(Rev. 1/75)
                                      CIVIL DOCKET CONTINUATION SHEET
   PLAINTIFF                                 DEFENDANT
                                                                                        DOCKET NO    89-T-381-
  THOMAS HAWTHORNE; et al.                    JOHN BAKER, etc., et al.
                                                                                        PAGE    OF     PAGES


     DATE      NR.                                       PROCEEDINGS




                                                   COUNSEL CONTI])

                      PLAINTIFFS                                       DEFENDANTS

                     Fred D. Gray                                      James L. North
                     P. O. Box 239                                     700 Title Building
                     Tuskegee, AL    36083                             300 21st Street North
                     727-4830                                          Birmingham, AL 35203
                                                                       251-0252
                     Solomon Seay                                      (Fs- Bnker & Stare-Dem.' C93mm.)
                     732 Carter Hill Rd.
                     Montgomery, AL 36106                              Solomon Seay
                     834-2000                                          P. O. Box 6215
                     (for pltf-intervenor Keith)                       Montgomery, AL   36106
                                                                       834-2000
                                                                       (on behalf of deponents Ala. Demo-
                                                                       cratic Party, Jerome Gray and Joe
                                                                       Reed re m/protective order and
                                                                       m/quash only)


                                                                       Vincent H. Cohen
                                                                       Anthony L. Sutin
                                                                       John C. Keeney
                                                                       Roger L. Patton, Jr.
                                                                       555 13th St., N. W.
                                                                       Washington, D. C. 20004
                                                                       (202) 637-5600
                                                                       (for deft. DPUS)

                                                                       David Schoen
                                                                       2800 Zelda Rd., Suite 100-6
                                                                       Montgomery, AL 36106
                                                                       272-4443
                                                                       (for deft. DPUS)




                                                                       Christine A. Varney
                                                                       General Counsel
                                                                       Democratic National Committee
                                                                       430 S. Capitol Street SE
                                                                       Washington, D.C. 20003
                                                                       (for deft DNC)
                                                            CONT'D
DC 111A
(Rev. 1/75)
                     CIVIL DOCKET CONTINUATION SHEET




                                                                           *
   PLAINTIFF              DEFENDANT
                                                       DOCKET NO

                                                       PAGE   OF   PAGES


     DATE      NR.                    PROCEEDINGS




                                                                           •




                                                                           •
DC 111A
(Rev. 1/75)
                              CIVIL DOCKET CONTINUATION SHEET
    PLAINTIFF                      DEFENDANT
                                                                                     DOCKET NO. 89-T-381-S


•   THOMAS HAWTHORNE; et al
     DATE       NR.
                                    JOHN BAKER, etc., et al
                                                PROCEEDINGS
                                                                                    PAGE       OF      PAGES




                                   COUNSEL CONT'D

                                                    DEFENDANTS

                                                  --Jerry--fr.--Thertarr

                                                  -41eynewi-1-1-e-,--MT            -
                                                  -420-54-548-2-5-1-4--
                                                  - 4-f-o-r-3,owndes- -Oeunty--Denrclerat-i-c--axectri-kve-


                                                   Philip H. Smith
                                                   P.O. Box 15
                                            •      Talladega, AL 35160
                                                   (205) 362-3310
                                                   (for Talladega County Democratic Executive
                                                    Committee)

                                                   Alston Keith, Jr.
                                                   P.O. Box C
                                                   Selma, AL 36702
                                                   (205) 874-6617
                                                   (for Dallas County Democratic Executive
                                                    Committee)

                                                   Clifford W. Cleveland
                                                   925 South Memorial Drive
                                                   Prattville, AL 36067
                                                   (for Autauga County Democratic Executive
                                                    Committee)

                                                     Shelby Co. Democratic Executive Comm., pro Se
                                                     131 Shady Circle
                                                     Montevallo, AL 35115

                                                    11 fiDlt— EtberitEml-imn-sm--FHenry-GRE64            -
                                                    ttl-1;-tmrx-511-
                                                    Abbevi33ml- At---
                                                   Winston Griggs
                                                   Henry Co. Dem. Executive Comm., pro se
                                                  -litl-41-Box-512- 201 Forest St.
                                                  -Abbeviliel-AE---36330 Headline, AL 36310

                                                    Raymond Bailey, Chair
                                                    Rt. 1, Box 101
                                                    Baileyton, AL   35019
                                                    796-2481
                                                    (for Cullman CDEC)
DC 111A
(Rev. 1/75)
                     CIVIL DOCKET CONTINUATION SHEET
   PLAINTIFF              DEFENDANT
                                                       DOCKET NO




     DATE      NR.                    PROCEEDINGS
                                                       PAGE   OF
                                                                       •
                                                                   PAGES




                                                                           •
DC 111A
(Rev. 1/75)
                               CIVIL DOCKET CONTINUATION SHEET
    PLAINTIFF                       DEFENDANT
                                                                              DOCKET NO   89-T-381-S
     THOMAS HAWTHORNE; ET AL        JOHN BAKER; ET AL
                                                                              PAGE   OF       PAGES


     DATE       NR.                             PROCEEDINGS




                                         COUNSEL CONT'D

                                                                 DEFENDANTS

                                    James Harris, Chair          J. Milton Coxwell, Jr.
                                    P. O. Box 213                P. O. Box 625
                                    Wedowee, AL 36278            Monroeville, AL   36461

•                                   357-4310
                                    (for Randolph CDEC)
                                                                 (for Monroe CDEC)

                                                                 Robert M. Seale
                                    Dorman Walker                P. O. Box 273
                                    P. O. Box 78                 Livingston, AL   35470
                                    Montgomery, AL 36101         642-2701
                                    834-6500-FOR CDECs:          (for Sumter CDEC)
                                     Geneva, Madison, St.
                                    Clair, Tuscaloosa,
                                                                  Wallace H. Lindsey, III
                                    Pickens,Chambers
                                                                  126 S. Mulberry
                                    Bibb, Montgomery,
                                                                  Butler, AL   36904
                                    Marion, Coffee,
                                                                  (for Choctaw CDEC)
                                    Lawrence, Marengo,
                                    Hale
                                                                 William T. Musgrove, Jr.
                                                                 226 West Alabama St.
                                                                 Florence, AL 35630
                                                                 (for Lauderdale CDEC)

                                                                 Lee B. Williams
                                                                 P. O. Box 610
                                     Gary White                  Grove Hill, AL   36461
                                     Star Rt. Box 270            (for deft. Clarke CDEC)

•                                    Double Springs, AL
                                       35553
                                     (for deft. Winston
                                                                 Joe Macon
                                                                 207 Tuskeena St.
                                       CDEC)                     Wetumpka, AL   36092
                                                                 567-8705
                                    Jack Drake                   (for deft. Elmore CDEC)
                                    P. O. Box 86
                                    Tuscaloosa, AL 35402         James M. Prestwood
                                    759-1234                     Court Square
                                    (for defts Hurley            Andalusia, AL
                                      & SDEC)                    222-1151

•                                                                (for deft. Covington CDEC)




                                                                                                       A
DC 111A
(Rev. 1/75)
                     CIVIL DOCKET CONTINUATION SHEET
   PLAINTIFF              DEFENDANT
                                                       DOCKET NO




     DATE      NR.                    PROCEEDINGS
                                                       PAGE   OF
                                                                       •
                                                                   PAGES




                                                                       •


                                                                       •
DC 1I1A
(Rev. 1/75)
                                           CIVIL DOCKET CONTINUATION SHEET
     PLAINTIFF                                  DEFENDANT
                                                                                       DOCKET NO       89-T-381-S

     THOMAS HAWTHORNE; et al.                    JOHN BAKER, etc., et al.              PAGE   2   OF      PAGES


                  NR.                                       PROCEEDINGS
     15817E
     Jun      6   19    ORDER denying defendants John Baker, et al.'s motion to dismiss, etc., filed
                          5/8/89 and amended 5/24/89. (Copies mailed to counsel.) EOD 6/6/89.

           12     20    ORDER that the TRIAL of this cause is set for 11-29-89 at 9:00 a.m. in the 2nd floor
                          courtroom of the federal courthouse in Montgomery; that parties are allowed to
                          11-17-89 to complete discovery; that parties exchange lists of wintesses and
                          exhibits by 11-3-89; that the pretrial conference is set for 1043-89 at 4:45

•                         p.m. at the federal courthouse in Montgomery; directing parties to submit at the
                          time of the pretrial conference a jointly prepared pretrial order. (Copies
                          mailed to counsel.) EOD 6-12-89.

           12     21    Defendant Democratic Party of the U. S.'s reqqest for extension of time to respond
                          to complaint. (Affidavit attached.) Referred to Judge Thompson.


           16     22    Notice of acceptance of service of process from Attny. James L. North on behalf of
                          Democratic Party of the United States.

           22     23     ORDER that defendant Democratic Party of the U. S.'s request for extention of time
                           is granted to the extent that said defendant's 5-26-89 motion to dismiss is
                           reset for submission, without oral argument on 7-10-89 with said defendant's
                           brief and evidentiary materials due by 6-26-89 and plaintiffs' brief and
                           evidentiary materials due by 7-10-89. (Copies mailed to counsel.) EOD 6-22-89,

           23     24    Defendant Democaratic Part of the U. S.'s answer.    Referred to Judge Thompson.

    July 12       25     ORDER that defendant Democratic Party of the US's motion to dismiss is denied.
                           (Copies mailed to counsel.) EOD 7-12-89.

    Sep       8   26    Plaintiffs' motion for class certification.    Referred to Judge Thompson.

           15     27    ORDER that plaintiffs' motion for class certification filed 9-8-89 is set for
                          submission, without oral argument, on 10-27-89, with plaintiffs' brief and


•          18      28
                          evidentiary materials due by 10-16-89 and defendants' brief and evidentiary
                          materials due by 10-27-89. (Copies mailed to counsel.) EOD (-15-89.

                        Plaintiffs' Notice of Deposition    of the Democratic Party of the U. S. on 9-25-89
                          in Washington D. C.

           18      29    Plaintiffs' Notice of Deposition of Howell Heflin, Ben Erdreich, Tom Bevill, Ronnie
                           Flippo and Claude Harris in Washington D. C.
                                                                                   (Attachments.)
    Oct    10     30     Motion of Joe Reed for protective order and motion for quash./ Referred to Judge
                           Thompson.
           10     31    Motion of Alabama Democratic Conference for protective order and motion for quash.


•          10     32
                          (Attachments.) Referred to Judge Thompson.
                         Motion of Jerome Gray for protective order and motion to quash.
                           Referred to Judge Thompson.
                                                                                           (Attachments.)
DC 111A
(Rev. 1/75)
                                             CIVIL DOCKET CONTINUATION SHEET
   PLAINTIFF                                      DEFENDANT
                                                                                         DOCKET NO   89-T-381-S
          THOMAS HAWTHORNE; ET AL                 JOHN BAKER; ET AL
                                                                                         PAGE3OF        PAGES

                    NR.                                       PROCEEDINGS
   111ATE


 Oct        10      33    ORDER that all pretrial discovery matters which are now or hereafter pending in
                            this case are referred to U. S. Magistrate Charles Coody for further proceedings
                            and determination. (Copies mailed to counsel.) EOD 10-10-89.

           13      34     Defendants' motion for stay or, in the alternative motion to   dismiss without
                            prejudice. Referred to Judge Thompson.


           16      35     Magistrate Coody's ORDER that on or before 10-20-89 at 12:00 noon, counsel for
                            defendants shall file a brief in support of their position re motions for
                            protective order and motion to quash certain deposition notices; that on or
                            before 10-24-89, at 12:00 noon, counsel for plaintiffs and counsel for movants
                            may file a responsive brief. (Copies mailed to counsel and Atty. Seay.)

              17   36     Plaintiffs' memorandum in support of motion for plaintiff and defendant class
                            certification. Referred to Judge Thompson.

            18      38    Defendants' motion for appointment of settlement judge.   (Exhibits A-C attached.)
      _                     Referred to Judge Thompson.

            19      39     ORDER setting this cause for NONJURY TRIAL, which is to last 2 days, on 1 -2-90
                             at 10:00 a.m. in the 2nd fl courtroom, USDC, Montgomery; that all understandingE
                             agreements and stipulations contained in this order shall be binding on all part
                             unless an objection is filed within 7 days from the date of this order. (Copie:
                             mailed to counsel.) EOD 10-19-89.

            19      40     ORDER that defendants' motion to stay or, in the alternative, motion to dismiss
                             without prejudice, filed 10-13-89 is denied; that parties are allowed until
                             11-6-89 to file any dispositive motions accompanied by briefs and the evidence
                             relied upon; that parties are allowed until 11-17-89 to exchange lists of
                             witnesses and exhibits and until 12-15-89 to complete discovery; that plaintiff:
                             are to file their trial brief by 12-15-89 and defendants are to do the same
                             by 12-28-89. (Copies mailed to counsel.) EOD 10-19-89.

            20     41     Defendant Democratic Party of the United States' motion to dismiss for failure to
                            exhaust administrative remedies. (Affidavit attached.) Referred to Magistrate
                            Coody.
                   ***
            24      42    Plaintiffs' motion to shorten time for response to discovery request directed to
                            defendant Democratic Party of the U. S. (Attachment.) Referred to Magistrate
                            Coody.

           24      43     Brief of Ala. Democratic Conference, Joe Reed and Jerome Gray in support of motion
                            for protective order and motion to quash. (Affidavit attached.) Referred to
                            Magistrate Coody.
 ***        20     41A    Defendants' brief in support of their subpoena duces tecum to the Alabama
                             Democratic Conference, Jerome Gray and Joe Reed. (Exhibits A-C attached.)
                             Referred to Magistrate Coody.
            27     44     Magistrate Coody's ORDER granting the motions for protective order and motions to
                           quash related to the production of financial information; denied in all other
                            respects as moot. (Copy mailed to counsel.)
DC 111A
(Rev. 1/75)
                                           CIVIL DOCKET CONTINUATION SHEET
   PLAINTIFF                                     DEFENDANT
                                                                                                 89— T-381—$
                                                                                         DOCKET NO
      THOMAS HAWTHORNE: et al                     JOHN BAKER, ETC., ET AL
                                                                                         PAGE4OF       PAGES


  14g§TE           NR.                                       PROCEEDINGS


  Oct. 27         45     Defendants' memorandum in opposition to plaintiffs' motion for class certificatic
                           Referred to Magistrate Coody.

 Nov          6   46     Plaintiffs' brief in reply to defendants' memorandum in opposition to class
                           certification. Referred to Magistrate Coody.

              6    47    Magistrate Coody's ORDER that on or before 11-9-89, counsel for the Democratic
                           Party of the U. S. notify this court whether the Democratic Party has any
                           objection to plaintiffs' motion to shorten time for response to discovery
                           request; directing the clerk to notify counsel by phone of the requirements
                           of this order. (Copies mailed to counsel; notified telephonically.)

              9    48    Defendant Democratic Party of the U. S.'s motion for an extension of time
                           to file motion for summary judgment. Referred to Judge Thompson.

              9    49    Defendant Democratic Party of the U. S.'s opposition to plaintiffs' motion to shor
                           time for response to discovery requests. Referred to Judge Thompson.

              9    50    Motion of Attnys. Gale, Hawley, North, England, Russ and Espy to withdraw as couns
                           for defendant Democratic Party of the U. S. Referre dto Judge Thompson.

              9    51    Notice of appearance of Vincent Cohen, Anthony L. Sutin, John C. Keeney and Roger
                           L Patton as counsel for defendant Democratic Party of the U. S. Referred to
                           Judge Thompson.

              9   52     Defendants' (excepting the DPUS) motion for summary judgment.   Referred to Judge
                           Thompson.

              9   53     Defendants' (excepting the DPUS) brief in support of motion for summary judgment.
                           (Exhibits A-Q in separate binder.) Referred to Judge Thompson.

         13       54     ORDER that state and local Democratic defendants' 11-9-89 motion for summary judg-
                           ment and the Dem. Party of the U. S.'s 10-20-89 motion to dismiss for failure
                           to exhaust administrative remedies are set for submission, without oral argument
                           on 11-30-89; directing plaintiffs to file their brief and evidentiary materials
                           said date; that defendants' 10-18-89 motion for appointment of settlement judge
                           is denied at this time; that the Dem. Party of the U. S.'s 11-9-89 motion for
                           extension of time is granted as requested; that the motion to withdraw filed
                           by Attys. Gale, et. al., on 11-9-89 to the extent thay represent the Dem. Party
                           of the u. S. is granted. (Copies mailed to counsel.) EOD 11-13-89.

          14      55     Defendants' (except DPUS) motion to substitute corrected brief in support of
                           motion for summary judgment motion. (Corrected cdpies furnished.) Referred to
                           Judge Thompson.
DC 111A
(Rev. 1/75)
                                             CIVIL DOCKET CONTINUATION SHEET
   PLAINTIFF                                       DEFENDANT
                                                                                         DOCKET NO 89-T-381-5
   THOMAS HAWTHORNE; ET AL                        JOHN BAKER, etc.; ET AL
                                                                                         PAGE   5 OF   PAGES


                    NR.                                        PROCEEDINGS
   1WE


 Nov      16       56      Motion of David Schoen for admission pro hac vice of Attys. Vincent H. Cohen,
                             John C. Keeney, Jr., L. Anthony Sutin and Roger L. Patton. Referred to Judge
                             Thompson.

          16       57      Notice of appearance of Atty. David Schoen as co-counsel for defendant Democratic
                             Party of the U. S. ("Democratic National Committee").

          16       58     Defendant DPUS's motion for summary judgment on grounds of non-justiciability.
                            Referred to Judge Thompson.                                                         •
          16       59      Defendant DPUS' memorandum of points and authorities in support of motion for
                             summary judgment. (Attachment.) Referred to Judge Thompson.

          17       60     Plaintiffs' list of witnesses and exhibits.

          20       61     ORDER that defendant DPUS's 11-16-89 motion for summary judgment on grounds of nor
                            justiciability is set for submission, without oral argument, on 11-30-89;
                            directing plaintiffs to file their brief and evidentiary materials by said date;
                            that the state and local defendants' 11-14-89 motion to subsitute corrected briE f,
                            etc., is granted; that defendant DPUS's 11-16-89 motion for admission pro hac
                            vice of Attys. Cohen, Keeney, Sutin and Patton is granted. (Copies mailed
                            to counsel.) EOD 11-20-89.

          22       62      Defendant DPUS's objection to document production request #11 in plaintiffs' notic e
                             of deposition. Referred to Judge Thompson.

          22       63      Defendant DPUS's supplemental memorandum of points and authorities in support of
                             motion of defendant Democratic Party of the U. S. for summary judgment.(Exh. A a ttached.:
                             Referred to Judge Thompson.
              27   64     Plaintiffs' notice of deposition of Robert S. Vance on 12-5-89 in Birmingham, AL.
                            (Deposition subpoena attached.)

              27   65     Plaintiffs' motion for additional time to respond to motions for summary judgment.
                            Referred to Judge Thompson.
                                                                                                                •
              28   66     Defendant DPUS's opposition to plaintiffs' motion for additional time to respond
                            to motions for summary judgment. Referred to Judge Thompson.

              29   67     Plaintiffs' motion to compel Democratic Party of the U. S. to produce documents at
                            deposition on Dec. 8. (Exhibits A & B attached.) Referred to Magistrate Coody.

              29   68     Plaintiffs' motion to compel Democratic Party of the U. S. to respond fully to
                            interrogatories. (Exhibit A attached.) Referred to Magistrate Coody.
                                                                                                                •
DC 111A
(Rev. 1/75)
                                          CIVIL DOCKET CONTINUATION SHEET
   PLAINTIFF                                     DEFENDANT
                                                                                    i DOCKET NO         89-T-381-
  THOMAS HAWTHORNE; ET AL                        JOHN BAKER; ET AL
                                                                                    1   PAGE   6   OF     PAGES


  19ROTE          NR.                                     PROCEEDINGS

                                                                                          .
  Dec         1   69    ORDER granting plaintiffs' 11-27-89 motion for additional time.       (Copies mailed
                          to counsel.) EOD 12-1-89.

              4   70    Plaintiffs' amendment to list of witnesses and exhibits.

              4    71   Defendant DPUS's opposition to plaintiffs' motion to compel category II of
                          documents at deposition. Referred to Magistrate Coody.

              4    72   Defendant DPUS's opposition to plaintiffs' motion to compel to respond more fully
                          to interrogatories. Referred to Magistrate Coody.

              5   73    Plaintiffs' motion to file second amended complaint and amendment to motion for
                          class certification. Referred to Magistrate Coody.

              5   74    Magistrate Coody's ORDER that plaintiffs' motion to compel DPUS to produce documen
                          at deposition on 12-8-89 is denied as moot. (Copies mailed to counsel.)

          5       75    Letter from State defendants re Justice Department preclearance. (Attachment.)

          7       76    Defendant DPUS's supplemental response to plaintiffs' third discovery request.
                          Referred to Magistrate Coody.
              8   77    ORDER that plaintiffs' 12-7-89 motion to file a second amended complaint is grante
                          with said amendment being allowed without prejudice to any objections by the
                          defendants; that the TRIAL of this case is RESET for 1-16-90 at 9:00 a.m. in
                          the 2nd fl courtroom, USDC, Montgomery; that said trial will address those
                          issues in the amended complaint that pertain to Alabama only; that plaintiffs'
                          9-8-89 motion for class certification, to the extent that it pertains to
                          Alabama only, is set for an evidentiary hearing at the time of the trial;
                          that plaintiffs are to file their trial brief by 1-2-90 and defendants are to
                          do the same by 1-11-90; that parties are to submit to the court a new proposed
                          pretrial order by 1-11-90; that defendants will be allowed until 12-21-89 to
                          respond to plaintiffs' submissions on the pending motions to dismiss and for
                          summary judgment; directing the clerk to notify counsel by telephone. (Copies
                          mailed to counsel; notified telephonically.) EOD 12-8-89.
              8   78    PLAINTIFF'S SECOND AMENDED COMPLAINT.

              8   79    ORDER referring all matters relating to procedures and notice to the putative
                          defendant class are referred to U. S. Magistrate Charles S. Coody. (Copies
                          mailed to counsel.) EOD 12-8-89.

          11      80    Magistrate Coody's ORDER that plaintiff's motion to compel DPUS to more fully res.
                          to interrogatories is denied as moot. (Copies mailed to counsel.)
DC 111A
(Rev. 1/75)
                                             CIVIL DOCKET CONTINUATION SHEET
   PLAINTIFF                                      DEFENDANT
                                                                                         DOCKET NO       89-T-381-
         THOMAS HAWTHORNE; ET AL                   JOHN BAKER; ET AL
                                                                                         PAGE   7   OF     PAGES


     MATE           NR.                                       PROCEEDINGS
   1989

 Dec          13   81     Magistrate Coody's ORDER directing the clerk to serve on the chairperson of each
                            county Democratic Executive Committee the notice attached to this order, by
                            certified mail, return receipt requested. (Copies mailed to counsel andby CMRP1
                            chairpersons as designated in order [with attachment]).

          15       82     Return receipt showing service of order and attachment of 12-13-89 on
                            Cathy Emfinger on 12-14-89 for Joe Macon; on Dana Reeves on (undated) for
                            Broox Garrett, jr.; on Bettye Campbell on 12-14-89 for Cain Campbell; on
                            Elizabeth Thompson on 12-14-89 for Nathan Hodges; on Mary Lou Linton on 12-14-8
                            for Michael E. Jones; on Cass Witherspoon on 12-14-89 for Judge Sammie C. Danie:
                            on ? Owens on 12-14-89 for Jackson W. Stokes; personal service on Skip Stacey
                            on 12-14-89; personal service on R. P. Chisholm on 12-14-89; personal service
                            on James H. Etheridge on 12-14-89; personal service on E. Bert Fuller on 12-14-1
                            (Maintained in separate envelope with file.)
          15       83     Return receipt showing service of order and attachment of 12-13-89 on
                            Ruth N. Teel on 12-14-89 for Robert Teel; personal service on Anne K. Pappas
                            on (undated); personal service on Joe Kirkland on 12-14-89; personal service on
                            Arthur Lane on 12-14-89; personal service on Wayne Ward on (undated); on Doug
                            Mims on 12-14-89 for Judge Bobby Martin; ; on Kelli Grocholski on 12-14-89 for
                            Louise P Moore; on Rebecca Ivey on 12-14-89 for Pat Tate; on Kathryn White on
                            12-14-89 for Gary White; personal service on C. A. Haynes on 12-14-89; on
                            Megan Spann on 12-14-89 for W. A. Ellis; on M. Thompson on 12-14-89 for William
                            Musgrove, Jr.; on Peggy G. Britnell on 12-14-89 for Hon. Wanda Upchurch; on
                            (signature illegible) on 12-14-89 for Robert Echols; on Carol Estes on 12-14-89
                            for Bert Estes; on Christy Church and E. White on 12-14-89 for Charles Robinson
                            on J. W. Spearman on 12-14-89 for Jim Spearman; on Bobbi Brothers on 12-14-89
                            for Randall Brothers. (Maintained in sepaprate envelope with file.)

          15       84     State and local defendants' motion to expedite discovery.   (Attachment .) Referred
                            to Magistrate Coody.

         15        85     Magistrate Coody's ORDER granting state and local defendants' motion to expedite
                            discovery; that plaintiffs may file any objections to the granting of this
                            motion not later than noon on 12-20-89; that if written objections are filed,
                            counsel for plaintiff shall notify counsel for defendants and shall arrange a
                            conference call between counsel for all parties and the court for 4:00 p.m.
                            on 12-20-89. (Copies mailed to counsel.)

              15   86     Defendant DPUS's motion to dismiss second amended complaint.   Referred to Judge
                            Thompson.

              15   87     Defendant DPUS's memorandum of points and authorities in support of motion to dism
                            second amended complaint. Referred to Judge Thompson.
DC 111A
(Rev. 1/75)
                                            CIVIL DOCKET CONTINUATION SHEET
   PLAINTIFF                                       DEFENDANT
                                                                                        DOCKET NO      89-T-381-
      THOMAS HAWTHORNE; ET AL                     JOHN BAKER; ET AL
                                                                                        PAGE    8 OF     PAGES


    J1,STE          NR.                                     PROCEEDINGS
   1959

 Dec          18   88     Plaintiffs' opposition to defendants' motions for summary judgment.    Referred to
                            Judge Thompson.

              18   89     Plaintiffs' brief opposing defendants' motions for summary judgment and dismissal
                            for failure to exhaust remedies. (Affidavits, transcripts in separate binder.)
                            Referred to Judge Thompson.

              18   90     Return receipt showing service of order and attachment of 12-13-89 on V. Thomas on
                            12-15-89 for Jeff Miller; personal service on J. B. Money on (undated); personal
                            service on James H. Clary on 12-15-89; on Marjorie T. Padgett on 12-15-89 for
                            Young Padgett; on Kim McKinley on 12-14-89 for Edmon McKinley; on Stephanie
                            Tews on 12-15-89 for Ann Nichols; personal service on Hoyt Filyaw on 12-15-89;
                            personal service on Robert (Bobby) G. Edwards on 12-14-89; personal service on
                            John A. Hughes, Jr. on (undated); on Ashley Anderson on 12-15-89 for Michael
                            Gillion; personal service on Robert O. Lott on (undated); personal service on
                            Wade H. Baxley on (undated); onD.Y.Callahan on 12-15-89 for Tommy Smith; on
                            Jane Maples on 12-14-89 for Mack Maples; personal service on Roy Fred Durham
                            on 12-15-89; personal service on Earl Goodwin (The Honorable E. Goodwin) on
                            12-16-89; personal service on C. Deer (Charlie Deer) on 12-15-89; personal servio
                            on Reggie Spraggins on 12-16-89; personal service on James M. Prestwood on
                            12-14-89; personal service of 12-15-89 for Garria Spencer; personal service on
                            Tommie Hollingsworth on 12-15-89; on J. Hammond on 12-14-89 for Burton Beck; on
                            Rita Hewlett on 12-15-89 for Marcel Black; personal service on Ronald Dillashaw
  **                        on (undated). (Maintained in separate envelope with file.)

              19   91     Defendant DPUS's reply in support of motion for summary judgment on grounds of
                            nonjusticiability and renewed motion for §1292 certification. Referred to Judge
                            Thompson.
    **        18   90A    Plaintiff's letter to court re corrections to plaintiffs' brief opposing summary
                            judgment.

              19   92     Return receipt showing service of order and attachment of 12-13-89 on ? Seaborn on
                            (undated) for Eli seaborn; on Rose Martin on 12-15-89 for W. H. Lindsey; on
                            Denise Conaway on 12-15-89 for Tom Woodall; personal service on John C. Young
                            on 12-16-89. (Maintained in separate envelope with file.)

              20   93     Return receipt showing service of order and attachment of 12-13-89 on Dedi Frazier
                            on 12-18-89 for Joel Robinson; on Penney Parham on 12-18-89 for Jerry Parham;
                            personal service on F. N. Nixon on 12-15-89; personal service on Omar Campbell
                            on 12-18-89; on C. B. Boswell on 12-18-89 for Richard Hartley. (Maintained in
                            separate envelope with file.)

         21        94     Return receipt showing service of order and attachment of 12-13-89 on Kim Kilgore
                            on 12-20-89 for Glenn Kilgore; on Larry Burks on (undated) for Amy King Burks;
                            personal service on Rex Avery on 12-15-89.
DC 111A
(Rev. 1/75)
                                              CIVIL DOCKET CONTINUATION SHEET
   PLAINTIFF                                        DEFENDANT
                                                                                          DOCKET NO       89-T- 3R1 -$
   THOMAS HAWTHORNE; ET AL                            JOHN BAKER; ET AL                   PAGE   9   OF       PAGES


     DATE             NR.                                       PROCEEDINGS
   1929

 Dec      21         95     State and local defendants' reply to plaintiffs' brief opposing summary judgment
                              and dismissal. Referred to Judge Thompson.

          21         96     Notice of appearance of Doman Walker as counsel for Madison Co. Democratic Executi
                             Committee and other such executive committees as shall be identified in an
                             objection to be filed 12-28-89.

              22      97    Shelby County Democratic Executive Committee's objection to inclusion in class.
                              Referred to Judge Thompson.

              22     98     Fournier Gale III and Gregory Hawleys' motion to withdraw as counsel for John
                              Baker, the State Democratic Executive Committee of Alabama, J. Holt Etheridge,
                              and the Henry County Democratic Executive Committee. Referred to Judge
                              Thompson.

              22     99     Defendants' John Baker and the State Democratic Executive Committee of Alabamas'
                              - motion to dismiss second amended complaint. Referred to Judge Thompson.

        22           100     Defendants John Baker and the State Democratic Executive Committees' list of
                               witnesses and exhibits. Referred to Judge Thompson.

         27          101    Defendant Talladega County Democratic Executive Committee's objection to inclusior
                              in class and motion for exclusion from class. Referred to Judge Thompson.

         27           102   Defendant Eli Seaborn, Chairman of the Lowndes County Democratic Executive
                              Committee, motion for determination against class action. Referred to Judge
                              Thompson.

          27         103     Defendant County Democratic Executive Committee's motion to continue evidentiary
                               hearing set for 1/2/90. Referred to Judge Thompson.

              28     104    ORDER granting defendant County   Democratic Executive Committee's motion to
              2.-•            continue evidentiary hearing;   resetting the evidentiary hearing scheduled
                              for 1-2-90 to 1-8-90 at 10:00   a.m. in the second floor courtroom, U.S.
                              Courthouse and Federal Bldg.,   Montgomery, AL. (Copies mailed to counsel.)
                              EOD: 12-28-89

              28     105    CDECs objection to certification of a putative defendant class.   Referred to
                              Judge Thompson.

              28     106     Defendant Autauga County Democratic Executive Committee's objection to putative
                               defendant class by the Autauga County Democratic Executive Committee. Referred
                               to Judge Thompson.

              29     107    Defendant Dallas County Democratic Executive Committee's answer and motion for
                              intervention filed on behalf of Dallas County Democratic Executive Committee
                              concerning putative class notice. Referred to Judge Thompson.
DC 111A
(Rev. 1/75)
                                             CIVIL DOCKET CONTINUATION SHEET
    PLAINTIFF                                      DEFENDANT
                                                                                                59— T-381— S
                                                                                        DOCKETN0,

                                                                                        PAGE 1° OF    PAGES
    THOMAS HAWTHORNE; et al                       JOHN BAKER; et al
                    NR.                                        PROCEEDINGS
    ADATE                                                                                                    —

Dec      29        108     Hon. Dorman Walker's motion for leave to withdraw as counsel and to withdraw
                             objection. Referred to Judge Thompson.

         29        109    Defendant Democratic Party of the United States' motion to modify scheduling
                            order and to preserve logical determination of issues. Referred to Judge
                            Thompson.

              29   110    ORDER setting a hearing on defendant Democratic Party of the United States'
                            motion to modify scheduling order and to preserve logical determination of issue
                            for 4:00 p.m., 1-2-90 in the second floor courtroom, U.S. Courthouse and
                            Federal Bldg., Montgomery, AL (Copies mailed to cousnel.)
    1990

Jan       2        111    Plaintiff's pretrial brief. (Attachments.) Referred to Judge Thompson.
                                               personal
          2        112     Return receipt showing/service of order and attachment of 12-13-89 on
                             David S. Herring on (undated).   (Maintained in separate envelopewith file.)

          2        113    Defendant DPUS's supplemental memorandum re constitutional defect in plaintiffs'
                            proposed class definition. Referred to Judge Thompson.

           2       114    Plaintiff's motion for leave to withdraw request for certification of nationwide
                            plaintiff class. Referred to Judge Thompson.
                                                              & objection to inclusion in clAss.
              3     115 Motion of Dale Co. Democratic Executive Committee to object/ (Attachment.)
                          Referred to Judge Thompson.

          3         116 State and Co. defendants' motion to compel answers to interrogatories. (Exhibits
                          A-C attached.) Referred to Magistrate Coody.

               4    117   ORDER that plaintiffs' 1-2-90 motion for leave to withdraw their request for
                            certification of a nationwide plaintiff class is granted. (Copies mailed to .


•             4    118
                            counsel.) EOD 1-4-90. (Copies also mailed to Henry and Shelby Co. Exec. Comms.
                            and J. Holt Etheridge.)
                          ORDER that the motion of defendant Democratic Party of the U. S.'s to modify
                            scheduling order, etc. filed 12-29-89 is denied. (Copies mailed to counsel.)
                            EOD 1-4-90. (Copies also mailed to Henry and Shelby Co. Exec. Comms. & J. Holt

              4    119    OREaritlgl
                                   i --te.)
                                         the motion to withdraw filed 12-22-89 by Attys. Gale, et. al., is
                             granted. (Copies mailed to counsel.) EOD 1-4-90. (Copies also mailed to Henry
                             & Shelby Co. Exec. Comms. & J. Holt Etheridge.)
           4       120    ORDER granting Atty. Dorman Walker's 12-29-89 motion for leave to withdraw as
                            counsel for , and to withdraw an objection filed on behalf of, the Shelby Co.
                            Demo. Exec. Comm. (Copies mailed to counsel, Shelby Co. Dem. Exec. Comm.,
                            Henry Co. Dem. Exec. Comm. & J. Holt Etheridge.) EOD 1-4-90.

          4         121 ORDER that the Dale Co. Democratic Exec. Comm. be included as among those county
                          Democratic executive committees that filed an objection to certification
                          of a putative defendant class on 12-28-89. (Copies mailed to counsel, Henry
                          & Shelby Co. Exec. Comms. & J. Holt Etheridge.) EOD 1-4-90.
DC 111A
(Rev. 1/75)
                                            CIVIL DOCKET CONTINUATION SHEET
   PLAINTIFF                                     DEFENDANT
                                                                                           DOCKET NO 89-T-381-S
                                                                                                         PAGES
        THOMAS HAWTHORNE; et al.

     DATE          NR.
                                                 JOHN BAKER; et al.

                                                             PROCEEDINGS
                                                                                           PAGE 11 OF
                                                                                                                   •
  Jan. 4          122     Defendant Marengo County Democratic Executive Committee's motion to object& objections
                            to certification of a putative defendant class (with attachment). Referred to
    *                       Judge Thompson.

          5       123    Magistrate Coody's ORDER that the motion to compel answers to interrogatories
                           numbers 1 & 2 is denied; that on or before 1-10-90 plaintiffs shall identify
                           to defendants the scholarly works upon which their expert witnesses will rely
                           at trial; that on or before 1-10-90, plaintiffs shall set forth principal
                           facts which they will present at trial and which they contend will support
                           their Section 2 "intent" or their Section 2 "effect" or "results" claim as
                           further set out; that the motion to compel answers to interrogatories 14 & 15
                                                                                                                   •
                           is denied. (Copies mailed to counsel and pro se defendants.)
              4   122a    Philip H. Smith's motion for admission pro hac vice.    Receipt No. 35821. Referred
                            to Judge Thompson.

          5       124    ORDER that the Marengo Co. Democratic Executive Committee be included as among
                           those county Democratic executive committees that filed an objection to certification
                           of a putative defendant class on 12-28-89. (Copies mailed to counsel and pro se
                           defendants.) EOD 1-5-90.

          8       125    ORDER granting Att. Philip Smith's motion for admission pro hac vice.      (Copies
                           mailed to counsel.) EOD 1-8-90.

              8   126    Notice of appearance of Leslie Proll as co-counsel for plaintiffs.

              8    127   Plaintiffs' request for judicial notice.     Referred to Judge Thompson.

              8          HEARING ON CLASS CERTIFICATION.

              8    127A Courtroom deputy's minutes, witness list and exhibit list..     Exhibits in separate
                          envelope with file.

              8          Service returned unexecuted of order and attachment of 12-13-89 on Lucius Amerson
                           with notation, "No response". (Maintained in separate envelope with file.)              1111
              9          Service returned unexecuted of order and attachment of 12-13-89 on Vernon Medders
                           with notation, "Unclaimed". (Maintained in separate envelope with file.)

              9   128    Plaintiffs' motion for protection with respect to expert's deposition.         Referred
                           to Judge Thompson.

              9   129    Defendant DPUS's pretrial brief.    Referred to Judge Thompson.

              9   130    Magistrate Coody's ORDER that the deposition of Dr. Beitz shall be convened on 1-12-90
                           at 1:00 p.m. in Birmingham, AL or at such other time as counsel for parties may
                           agree and shall continue to, but not later than 6:30 p.m. on 1-12-90. (Copies
                           mailed to counsel.)

          9       130ADeft Madison Co Exec Comm, et al's ltr response to plaintiffs' memo on certificatio
                        of CDECS.
DC 111A
(Rev. 1/75)
                                             CIVIL DOCKET CONTINUATION SHEET
   PLAINTIFF                                      DEFENDANT
                                                                                        DOCKET NO    89-T-381-S
    THOMAS HAWTHORNE; ET AL                         JOHN BAKER; ET AL
                                                                                        PAGE   12   OF      PAGES

  191i6TE        NR.                                          PROCEEDINGS



  Jan 10        131    Defendant Executive Committee of the Democratic Part of Covington Co., AL's
                         offer of judgment. Referred to Judge Thompson.

         10    132     Defendant DPUS's motion in limine to exclude hearsay.    (Exhibit 1 attached.)
                         Referred to Judge Thompson.

        10     133         Motion of Dorman Walker to withdraw as counsel for Talladega Co. Dem. Exec. Comm.
                             Referred to Judge Thompson.

        10     134         Defendant Elmore CDEC's motion to object and objection to certification of a putal
                             tive defendant class. Referred to Judge Thompson.

        10     135     Motion of identified CDEC's for an order allowing interlocutory appeal and to stay
                         proceedings against CDECS. Referred to Judge Thompson.

          11   136     Plaintiffs' response to Magistrate's order of 1-5-90.     Referred to Magistrate Cood

         11    137     Plaintiffs' second amendment to list of witnesses and exhibits.     Referred to Judge
                         Thompson.

         11    138     Plaintiffs' motion to compel answers to discovery request to defendants.            Referred
                         to Magistrate Coody.

        11     139         Magistrate Coody's ORDER that plaintiff's motion to shorten time, etc. filed
                       -     10-24-89 is denied as moot. (Copies mailed to counsel and pro se defendants.)

         11    140     Defendant DPUS' opposition to plaintiffs' request for judicial notice.            Referred
                         to Judge Thompson.

                       ORDER that the motion to withdraw as counsel for Talladega CDED filed by Dorman
                         Walker is granted. (Copies mailed to counsel and pro se defendants.) EOD
                         1-12-90.
         12     142    ORDER that the motion to dismiss for failure to exhaust administrative remedies fi Led
                         by defendant DPUS on 10-20-89 is denied; that the motion for summary judgment
                         filed by all defendants, except DPUS, on 11-9-89 is denied; that the motion for
                         summary judgment filed by defendant DPUS on 11-16-89 is denied; that the motion
                         to dismiss the second amended complaint filed by defendant DPUS on 12-15-89 is
                         denied. (Copies mailed to counsel and pro se defendants.) EOD 1-12-90.

         12    143     ORDER that the requests for certification of appeal filed by defendant DPUS on
                         11-16-89 and 12-19-89 are denied. (Copies mailed to counsel and pro se defendan ;:s.)
                         EOD 1-12-90.

         12     144    ORDER that Elmore CDED is included as among those county Dem. exec. committees tha
                         filed objections to certification of a putative defendant class. (Copies mailed
                         to counsel and pro se defendants.) EOD 1-12-90.
         12    145     Magistrate Coody's ORDER denying plaintiff's 1-1-90 motion to compel.        (Copies
                         mailed to counsel and pro se defendants.)
DC 111A
(Rev. 1/75)
                                             CIVIL DOCKET CONTINUATION SHEET
   PLAINTIFF                                         DEFENDANT
                                                                                                        89-T-381-S
                                                                                          DOCKET NO
    THOMAS HAWTHORNE; ET AL


     DATE           NR.
                                                     JOHN BAKER; ET AL


                                                                 PROCEEDINGS
                                                                                          PAGE
                                                                                                 11
                                                                                                   OF      PAGES
                                                                                                                   •
    199a

 Jan     12         146    AMENDED PRETRIAL ORDER.    (copies mailed to counsel and pro se defendants.)      EOD
                             1-12-90.

         12        147    Plaintiffs' objections to defendant DPUS's motion in limine to exclude hearsay.
                            Referred to Judge Thompson.

          12       148    Defendant DPUS's supplemental motion in limine to exclude hearsay.


         12        149
                            Judge Thompson.
                                                                                                 Referred to


                          Defendant DPUS's Notice of Appeal to the U. S. Court of Appeals, Eleventh Circuit
                                                                                                                   •
                            from the Orders (2) entered 1/12/90. (Copies mailed to David Schoen with
                            appeal information sheet; Terry G. Davis; James U. Blacksher & John C.
                            Falkenberry; Edward Still; Fournier J. Gale, III & Gregory H. Hawley; John H.
                            England; Joseph C. Espy; Dorman Walker; James L. North & Susan E. Russ; and
                            certified copies to USCA, Eleventh Circuit with copies of Orders appealed from
                            and docket entries.) [Copies of docket entires, notice of appeal and 2 orders
                            FAXED to USCA.]

         12         150    ORDER granting the motion to intervene filed by Dallas CDEC on 12-29-89.        (Copies
                             mailed to counsel and pro se defendants.) EOD 1-12-90.

         12         151   ORDER that plaintiffs' motion for certification of a defendant class, filed 9-28-8
                            is granted; that a class consisting of all 67 County Democratic Executive Commit ees
                            of the State of Alabama is provisionally certified as a defendant class, to be
                            represented by namded defendants Dallas CDEC, Henry CDEC and State Dem. Exec. Co . of
                            Alabama; that any one of the CDECs that has objected to class certification and
                            that desires to intervene in this cause and put forward relevant, material and
                            admissible evidence which is not otherwise being presented by defendant Henry
                            CDEC, Dallas CDEC, and the State Dem. Exec. Comm at the trial on liability, may
                            do so forthwith; that the objecitons to class certification filed by those
                            Alabama counties as set out in order are overruled; and that the Lowndes
                            CDEC's motion for determination against class action is treated as an objection
                            to defendant class certification and is denied. (copies mailed to counsel and
                            pro se defendants.) EOD 1-12-90.
                                                                                                                   •
          12        152   ORDER that the motion to dismiss second amended complaint filed 12-22-89 by
                            defendant State Democratic Executive Committee, is denied. (Copies mailed to
                            counsel and pro se defendants.) EOD 1-12-90.

          12        153   ORDER that the motion for certification of appeal and stay filed by 45 County
                            Democratic Executive Committees on 1-10-90, is denied. (Copies mailed to
                            counsel and pro se defendants.) EOD 1-12-90.

              12    153eiState defendants' trial brief.    (Exhibits A-C attached.)   Referred to Judge Thompsc
DC 111A
(Rev. 1/75)
                                             CIVIL DOCKET CONTINUATION SHEET
   PLAINTIFF                                       DEFENDANT
                                                                                          DOCKET NO
                                                                                                    89-T-381-S
   THOMAS HAWTHORNE; ET AL                         JOHN BAKER; ET AL
                                                                                          PAGE14   OF   PAGES


 194)
   ( tTE            NR.                                        PROCEEDINGS



 Jan      12       154    Deft. State Dem. Exec. Comm.'s amended list of witnesses and exhibits. Referred
                            to Judge Thompson.
          12       154A   Deft. State Dem Exec Comm's amended list of witnesses and exhibits. Ref to Judge Thoiapsol
          16       155    Defendants Baker and State Dem. Exec. Comm.'s motion in limine to exclude hearsay.
                            (Attachments.) Referred to Judge Thompson.

          16       156    Defendants Baker and State Dem. Exec. Comm.'s motion in limine to exclude certain
                            testimony of plaintiff's expert witness, Gordon Henderson. (Attachment.)
                            Referred to Judge Thompson.

          16       157    Defendants Baker and State Dem, Exec. Comm.'s request for judicial notice.     Referr
                            to Judge Thompson.

          16       158    Defendants Baker and State Dem. Exec. Comm.'s motion in limine to exclude testimon
                            of plaintiff's expert witness, Charles R. Beitz. (Attachments.) Referred to
                            Judge Thompson.

          16       159    Defendants Baker and State Dem, Exec. Comm.'s amended motion to dismiss/suggestion
                            of mootness. (Exhibit A attached.) Referred to Judge Thompson.

          16       160    Motion of Jerry Thornton to withdraw as counsel for Lowndes CDEC and Chairman
                            Seaborn. Referred to Judge Thompson.

          16       161 County Dem Exec Committees' motion to reconsider the 1-12-90 order.    (Attachments
                         1-4 in separate binder.) Referred to Judge Thompson.
         16            NON-JURY TRIAL COMMENCES.
          17       162 ORDER that defendants Baker and the State Dem. Exec. Comm.'s amended motion to
                          dismiss is denied; that the issue of suggestion of mootness is carried with
                          the case; that defendant DPUS's 1-10-90 motion in limine to exclude hearsay
                          is denied; that defendant DPUS's 1-12-90 supplemental motion in limine to
                          exclude hearsay is denied; that defendants Baker and State Dem. Exec. Comm.'s
                          1-16-90 motion in limine to exclude testimony of expert witness Charles Beitz
                          is denied; that defendants Baker and State Dem. Exec. Comm.'s 1-16-90 motion
                          in limine to exclude certain testimony of expert witness Gordon Henderson is
                          denied; that defendants Baker and State Dem. Exec. Comm.'s 1-16-90 motion to
                          exclude hearsay is denied; that the issues raised by these motions will be
                          considered at the time the evidence is proffered to the court. (Copies
                          mailed to counsel ant pro se defendants.) EOD 1-17-90.

          17       163    ORDER that Atty. Jerry Thornton's 1-16-90 motion to withdraw as counsel is granted
                            (Copies mailed to counsel and pro se defendants.) EOD L-17-90.

          17       164 DRDER that the motion to reconsider filed 1-16-90 is denied.      (Copies mailed to
                         counsel and pro se defendants.) EOD 1-17-90.

              17   165    Motion of Atty. Alston Keith, Jr.'s to withdraw as counsel for Dallas CDEC.
                            Referred to Judge Thompson.
DC 111A
(Rev. 1/75)
                                            CIVIL DOCKET CONTINUATION SHEET
   PLAINTIFF                                      DEFENDANT
                                                                                           DOCKET NO
                                                                                                          89T-381-S

                                                                                           PAGE   15 OF      PAGES
   THOMAS HAWTHORNE, et al.                       JOHN BAKER, et al.

   ijIATE           NR.                                       PROCEEDINGS



 Jan. 19                  Received copy of ORDER (entered 1-16-90) of the U. S. Court of Appeals, Eleventh
                            Circuit DENYING the petition for writ of mandamus. [90-7032]

          19              Received copy of ORDER (entered 1-16-90) of the U. S. Court of Appeals, Eleventh
                            Circuit that petitioner's emergency motion to stay pending appeal is MOOT.
                            [90-7032].

          19       166    Defendant DPUS' answer and affirmative defenses to plaintiffs' second amended
                            complaint. Referred to Judge Thompson.

          22       167    ORDER that the motion to withdraw filed by Hon. Alston Keith, Jr. is denied.          (Copies
                            mailed to counsel and pro se defendants.) EOD 1-22-90.

          25       168    Certified copy of ORDER (entered 1-16-90) of the U. S. Court of Appeals, Eleventh
                            Circuit DENYING the petition for writ of mandamus.

          25       169    Certified copy of ORDER (entered 1-16-90) of the U. S. Court of Appeals, Eleventh
                            Circuit that petitioner's emergency motion to stay pending appeal is MOOT.

              25   170    State defendants' motion to quash subpoena.    (Attachment.)   Referred to Judge Thom] son.

              29   171    Defendant DPUS' opposition to plaintiffs' motion for reconsideration of Rule 41(b)
                            dismissal of claims against defendants DPUS. Referred to Judge Thompson.

          29       172    Plaintiffs' motion for reconsideration of rule 41(b) dismissal of claims against
                            defendant DPUS.   Referred to Judge Thompson.


          29       173    Magistrate Coody's ORDER that the motion to quash subpoena is granted.          (Copies
                            mailed to counsel and pro se defendants.)

          31              NON-JDRY TRIAL ENDS.

 Feb          1    174    Courtroom deputy's minutes and witness list.

              1    175    ORDER that plaintiffs' 1-29-90 motion for reconsideraiton of Rule 41(b) dismissal
                            of claims against defendant DPUS is denied. (Copies mailed to counsel and pro
                            se defendants.) EOD 2-1-90.

              1    176    ORDER that plaintiffs' post trial brief is due by 2-14-90; that defendants' post-
                            trial brief is due by 2-21-90. (Copies mailed to counsel and pro se defendants.
                            EOD 2-1-90.

          8         177 Official court reporter's transcript of the full testimony of Michael Figures and
                          Hank Sanders and the direct examination of Ronald Weber and Natalie Davis and
                          colloquy between the court and counsel before Judge Myron H. Thompson on Jan.
                          18, 29, 30 & 31, 1990. Referred to Judge Thompson.
          9         178   State defendants' motion to limit testimony offered by deposition to supplement th
                            trial record. Referred to Judge Thompson.
DC 111A
(Rev. 1/75)
                                          CIVIL DOCKET CONTINUATION SHEET
    PLAINTIFF                                  DEFENDANT
                                                                                         DOCKET NO   89-T-381-S

•     THOMAS HAWTHORNE; ET AL


     DATE        NR.
                                               JOHN BAKER; ET AL


                                                           PROCEEDINGS
                                                                                        PAGE6
                                                                                            1 OF         PAGES



    1990

Feb      9      179    ORDER that the motion to limit testimony, etc., filed by the state defendants
                         is denied; directing the clerk to notify counsel by phone. (Copies mailed
                         to counsel and pro se defendants; notified telephonically.) EOD 2-9-90.


           9    180    Plaintiffs' and Talladega CDEC's joint motion for notice and approval of proposed
                         compromise and settlement. Referred to Judge Thompson.

•       12
           12
                       Clerk's Notice to Class.
                181 FIRST ORDER TENTATIVELY APPROVING COMPROMISE AND REQUIRING NOTICE TO THE CLASS,
                      RE: TALLADEGA CDEC that the defendant cause the notice attached to this order
                      to be published in the Daile Home once a week for three successive weeks prior
                      to 3-16-90; that copies of the attached notice be provided by defendant to
                      representatives of 11 local media and to any black community organizations who
                      may request a copy thereof; that thereafter on 3-22-90 at 3:00 p.m., this court
                      shall conduct a hearing in the federal courthouse in Montgomery, AL to consider
                      objections by members of the class to the proposed compromise and settlement.
                      (Copies mailed to counsel with copy of Notice to Class.) EOD 2-12-90.

           14   182     Official court reporter's transcript of the cross examination of Natalie Davis
                          and the cross examination of Ronald Weber before Judge Myron Thompson on
                          January 29 & 31, 1990. Referred to Judge Thompson.

           15    183 Plaintiffs' post-trial brief.    (Attachment.)      Referred to Judge Thompson.

           21   184     Plaintiffs' and Defendants' STIPULATION.  Referred to Judge Thompson.
           22   185     State Party Defendants' Post-Trial BRIEF. (In separate binder.) Referred to Judge
                          Thompson.

           26    186   Defendant DPUS's motion for partial summary judgment on plaintiffs' remaining nati
                         wide allegations and request for nationwide relief against it. Referred to
                         Judge Thompson.

•          26   187 Defendant DPUS's memorandum of points and authorities in support of motion for
                      partial summary judgment, etc. Referred to Judge Thompson.

Mar        2    188    Plaintiffs' reply to state party defendants' post-trial brief.     Referred to Judge
                         Thompson.

           2    189 Plaintiffs' motion for incameraproceeding. (Accompanying documents filed under
                      seal.) Referred to Judge Thompson.
                                                            (Maintained in separate binder.)
         8      190 Post-trial deposition of Dr. Gordon Henderson./ Referred to Judge Thompson.



•
DC 111A
(Rev. 1/75)
                                           CIVIL DOCKET CONTINUATION SHEET
   PLAINTIFF                                     DEFENDANT
                                                                                           DOCKET NO   89-T-381-S
    THOMAS HAWTHORNE; ET AL


   AW
              E    NR.
                                                 JOHN BAKER; ET AL


                                                             PROCEEDINGS
                                                                                           PAGE   17 OF_   PAGES
                                                                                                                   •
   Mar 12         191    Democratic Party's Section 5 submission of the Figures Amendment.        (Maintained in
                           separate binder.)

          12      192    Corrected post-trial deposition of Dr. Gordon     Henderson.   (Maintained in separate
                           binder.) Referred to Judge Thomposn.

          15       193    ORDER granting plaintiffs' 3-2-90 motion for in camera inspection as follows:
                            (1) directing the clerk of the court to file the plaintiffs' motion to reopen
                            evidence, (2) directing defendants to file by 3-21-90 written responses as to
                            whether the motion should be granted. (Copies mailed to counsel.)

          15      194     ORDER denying without prejudice defendant Democratic Party of the United States'
                            motion for partial summary judgment. (Copies mailed to counsel.)

          15      195    Plaintiffs' motion to reopen evidence (attachments).

          19       196   Notice of appearance of Atty. Fred D. Gray as additional counsel for plaintiffs.
                                                      in
          19       197   State party defendants' letter/opposition to plaintiffs' motion to reopen evidence

          20       198   Defendants' Baker and State Democratic Exec. Comm.'s brief in opposition to
                           plaintiffs' motion to reopen evidence. Referred to Judge Thompson.

          22      199    Plaintiffs' motion for convening of three-judge court and injunction against viola tion
                           of Section 5 of the Voting Rights Act. Referred to Judge Thompson.

          26      200    Plaintiffs' reply to state party defendants' brief in opposition to motion to
                           re-open evidence. Referred to Judge Thompson.

         26       201    DESIGNATION OF THREE-JUDGE COURT rendered 3-23-90 by the Hon. Gerald Bard Tjoflat
                           Chief Judge of the Eleventh Circuit; designating Circuit Judge Frank M. Johnson
                           Jr., and Chief District Judge Truman H. Hobbs to serve with Judge Myron H.




 Apr          2   202
                           Thompson to hear and determine the action in this cause. (Copies mailed to
                           counsel; furnished to Judges Thompson, Hobbs and Johnson.)

                         INTERIM ORDER ALLOWING ELECTION OF TALLADEGA CDEC enjoining the defendant, its
                                                                                                                   •
                           agents, etc. from conducting the elctions for the Talladega CDEC under the presellt
                           election systme; further ENJOINING as follows: that elections for the Talladega
                           CDEC shall be conducted from districts to be drawn by defendant and shall be
                           comprised of members as set out in order; that said members from each precinct
                           shall be elcted by cumulative voting with male and female candidates running in
                           separate groups in each district as further set out; that notwithstanding the
                           foregoing, vacancies on the County Committee may be filled by action of the
                           County Committee in such a manner as to preserve representation for districts,
                           equal division between men and women and full and fair representation for blacks
                           that members shall continue to have 4 yr terms; that elections for all districts
                           shall be conducted at the Democratic primary election to be held on 6-5-90; that
                           defendant will ddopt and implement a plan to assign voters to the districts pro-
                           vided for in this decree as quickly as possible; that this order may be modified at
                           a later time if the jurisdiction does not receive final approval of its settlemel
                           proposal. (Copies mailed to counsel and pro se defendants; furnished
                           Judges Hobbs and Johnson.) EOD 4-4-90.
DC 111A
(Rev. 1/75)
                                             CIVIL DOCKET CONTINUATION SHEET
     PLAINTIFF                                     DEFENDANT
                                                                                          DOCKET NO      89-T-381-S

•    THOMAS HAWTHORNE; ET AL


    194781TE        NR.
                                                    JOHN BAKER; ET AL


                                                               PROCEEDINGS
                                                                                          PAGE   1EIDF      PAGES




 Apr          2    203     ORDER that a status conference is set for 4-3-90 at 4:45 p.m. regarding the matters
                             now pending before the three-judge court; directing the clerk to notify counsel
                             by phone. (Copies mailed to counsel and pro se defendants; furnished to Judges
                             Hobbs and Johnson.) EOD 4-4-90.

          10       204    Copy of plantiff'6 letter objection to preclearance of the
                                                                                     subject rule adopted
                            by the State Democratic Executive Committee on 1-13-90.

              11   205    Defendant SDEC's response to plaintiffs' motion for convening of three-judge court
                            and injunction against violation of section 5 of the voting rights act. Referrei
                            to Judge Thomposn.

              11   206    Defendants Baker and State Party defendants' letter brief re the "Old Rule" and
                            Section 2 of the Voting Riets Act. Referred to Judge Thompson.
           17 206A        Pltfs' ltr response to defts response to pltfs' 3-judge court motion.
          19   207         Plaintiffs' motion for order requiring response to discovery to class members.
                             lAttacatment..) Referred to Ju4ge Tlia9pson-
         20        207A   Derts sutu - s itr as to status or submis mon to Justice Department.    (Exh A-F att.)
         20        207B   Pltfs' ltr re submission to Justice Department.
         24         208   CDECS objection to plaintiffs' motion for order requiring response to discovery to
                             class members. Referred to Judge Thompson.

         27        209    Plaintiffs' response to CDEC objection to discovery.   Referred to Judge Thompson.

May       9        210    Plaintiffs' motion to present additional evidence.   (Attachments.)    Referred to
                            Judge Thompson.

         17        211    CDEC's (not represented by Atty. Dorman Walker) letter response/objection to
                            plaintiffs' discovery request in the Section 5 lawsuit. Referred to Judge
                            Thompson.

         21        212    Received copy of letter from Asst. Attorney General John Dunne and Acting Chief


•         22       213
                            of Voting Section Barry Weinberg to counsel for Baker and State Dem. Comm.
                            re Figures Amendment.

                           Defendant SDEC's submission of en banc decision of the Eleventh Circuit Court oi
                             Appeals in Solomon v. Liberly County.

          29       214    ORDER-tifat defendant CDEC's 4-24-90 objection to discovery is overruled.      (Copies
                            mailed to cousnel.) EOD 5-29-90.

          29       215    ORDER that plaintiff's motion for order requiring response to discovery, filed
                            4-19-90, is granted to the extent that each CDEC served with a copy of this
                            order shall respond to the discovery of the plaintiffs within 14 days of receipt
                            of this order and the plaintiffs' discovery. (Copies mailed to counsel.) EOD
                            5-29-90.

          29       216    ORDERttatthe S5 claims now pending before the three-judge court are set for oral
                            argument on 7-20-90, 10:00 a.m., 2nd fl courtroom, USDC, Montgomery; that partie4
                            are allowed until 6-18-90 to complete discovery; directing plaintiffs to submit
                            their brief and evidentiary materials by 6-22-90; directing defendants to submit
                            their briefs and evidentiary materials by 7-6-90; that plaintiffs may file a reply
                            brief by 7-13-90; that this case will be submitted on briefs. depositions, documents
                            and other evidentiary materials. (Copies mailed to counsel.) EOD 5-29-90.
DC 111A
(Rev. 1/75)
                                            CIVIL DOCKET CONTINUATION SHEET
   PLAINTIFF                                      DEFENDANT
                                                                                          DOCKET NO 89-T-381-S
       THOMAS HAWTHORNE: ET AL                    JOHN BAKER; ET AL
                                                                                          PAGE   19   OF   PAGES


                    NR.                                       PROCEEDINGS
    1'06E
                                                                                                w/complaint
  May         29    217   Summons issued; summons returned to counsel for plaintiff for service
                            on defendants.

 June 1            218    Government's response to Section 5 filed 3/12/90 (in letter form).      Referred to
                            Judge Thompson.




         4         219    ORDER approving the proposed settlement between the parties.    (Copies mailed to
                            counsel.) EOD 6/5/90.

         4         220    CONSENT DECREE enjoining its agents, attorneys, employees, and those acting in
                            concert with them from conducting the election for the Talladega County Demo-
                            cratic Executive Committee under the present election system as set out in
                            consent decree. (Copies mailed to counsel.) EOD 6/5/90.

         4         221    Hon. Dorman Walker's notice of appearance as counsel of record for Geneva County
                            Democratic Executive Committee. Referred to Judge Thompson.

              6    222    Defendants Blount, Franklin and Marshall CDECs' motion to dismiss or in the altern
                            tive, motion for summary judgment. (Exhibits 1-3 attached.) Referred to Judge
                            Thompson.

              11    223   ORDER that oral argument before the 3 judge court is rescheduled for 8-1-90, 9:00
                            a.m., 2nd fl courtroom, USDC, Montgomery; that the other deadlines in the 5-29-9
                            order are to remain the same. (Copies mailed to counsel and pro se defendants.)
                            EOD 6-11-90.

          12       224    Plaintiffs' response to motion of Blount, Franklin and Marshall counties to
                            dismiss or for summary judgment. Referred to Judge Thompson.

          18        225   Notice of appearance of Dorman Walker as counsel for St. Clair CDEC.

                          Defendant Etowah CDEC's response to motion for injunction.     Referred to Judge
         19         226
                            Thompson.

              22    227   Plaintiffs' supplemental evidence submitted to three-judge court.      (Attachments A,
                            1-3.) Referred to Judge Thompson.

          25        228   Plaintiffs' submission of evidence.    (Attachments.)   Referred to Judge Thompson.

          25        229   Plaintiffs' brief on Section 5 claim.    Referred to Judge Thompson.
DC 111A
(Rev. 1/75)
                                             CIVIL DOCKET CONTINUATION SHEET
   PLAINTIFF                                      DEFENDANT
                                                                                             DOCKET NO     89-T-381-
    THOMAS HAWTHORNE; ET AL                       JOHN BAKER                                PAGE   20 OF     PAGES


                    NR.                                       PROCEEDINGS
   AWE


  June 25           230    Notice of appearance of Dorman Walker as counsel for Tuscaloosa CDEC.

              25    231    Acknowledgement of receipt of summons and complaint showing service on Raymond
                             T. Bailey on 6-1-90 for Cullman Democratic Committee.

              25    232    Defendant Cullman CDEC's answer.    Referred to Judge Thompson.

         26         233   Plaintiffs' submission of additional evidence.      (Attachments.)   Referred to Judge
                            Thompson.

         29        234    Motion of Joe Espy to withdraw as counsel for certian defendant parties.
                            Referred to Judge Thompson.

         29        235    Defendant Cleburne CDEC's motion to dismiss or in the alternative for summary
                            judgment. (Affidavit attached.) Referred to Judge Thompson.

         29        236    Plaintiffs' motion to compel discovery answers.      Referred to Judge Thompson.
 July         3    237    Defendant SDEC's motion for extension of time for submitting brief and evidence.
                            Referred to Judge Thompson.

          6        238     ORDER granting as requested the motion for extension of time for filing brief
                             filed on 7-3-90 by Hon. Susan Russ; that the motion for withdrawal filed
                             6-29-90 by Hon. JOe Espy is granted. (Copies mailed to cousnel.) EOD 7-6-90.

          6        239    ORDER that plaintiffs' motion to compel filed 6-29-90 is granted; that each of
                            the CDECs in those counties set out in order shall answer, fully and completely,
                            the discovery of plaintiffs by 7-20-90 or suffer an appropriate sanction,
                            including default, to be taken against it; directing the clerk of the court to
                            serve this order upon Dorman Walker as counsel for CDECs of Clount, Chilton,
                            Franklin, Marshall and St. Clair Counties; that the clerk shall serve this
                            order by mail upon the remaining County Democratic Executive Committees set
                            out in order. (Copies mailed to counsel; served as directed on CDECs and
                            Dorman Walker.) EOD 7-6-90.

          9        240    Defendant Monroe CDEC's answer and response.      Referred to Judge Thompson.

          9        241    State Democratic defendants' brief on Section 5 claim.     (Attachments 1 & 2.)
                            Referred to Judge Thompson.

          9        242    Ala. State Democratic Exec. Comm., et al   objections to plaintiffs' evidence.
                            Referred to Judge Thompson.

          9        243    Notice of appearance of Dorman Walker as counsel for Pickens CDEC.

          9        244    Defendants Blount and Coffee CDECs' notice of response to order.      Referred to Judg(
                            Thompson.

          9        244A State Demo. Exec. Comm., et ali s submisssion of evidence (in separate binder).
                          Referred to Judge Thompson.
DC 111A
(Rev. 1/75)
                                             CIVIL DOCKET CONTINUATION SHEET
   PLAINTIFF                                       DEFENDANT
                                                                                                           89-T-381-S
                                                                                             DOCKET NO
  THOMAS HAWTHORNE; ET AL


  191WE
                     NR.
                                                     JOHN BAKER; ET AL


                                                               PROCEEDINGS
                                                                                             PAGE   21   OF_   PAGES
                                                                                                                       •
 July 11                   Order of 7-6-90 remailed to proper address for Marion Co. Demo. Exec. Comm. by
                             CMRRR.

              11 245       Return receipt showing service of order of 7-6-90 on C. B. Boswell on 7-10-90 for
                             Butler CDEC; on J. Whitlock on (undated) for Blount CDEC; on Vernon Medders on
                             7-10-90 for Bibb CDEC; on Randall Brothers on 7-19-90 for Marshall CDEC; on
                             Robert O. Lott on 7-10-90 for Chambers CDEC; on Marjorie T. Padgett on 7-10-90
                             for Bullock CDEC; on Jame Idem on 7-10-90 for Cherokee CDEC; on Joe Kirkland on
                             7-10-90 for Wilcox CDEC; on Anedra Filyaw and J. Bice on 7-10-90 for Shelby CDEC
                             on J. Clements on 7-10-90 for St. Clair CDEC; on Peggy G. Britnell on 7-10-90 fo
                             Franklin CDEC.
          12               Order of 7-6-90 remailed to proper address for Covington CDEC by CMRRR.
         12 246            Return receipts showing service of order of 7-6-90 on Doug Mims on 7-10-90 for
                             Chilton CDEC; on Shearese Grayson on 7-11-90 for Elmore CDEC; on Amanda Thrash
                             on 7-11-90 for Clarke CDEC; on R. P. Chisholm on (undated) for Macon CDEC; on
                             Denise Conaway on 7-11-90 for Madison CDEC; on James Clary on 7-11-90 for Hale
                             CDEC; on (signature illegible) on 7-11-90 for Greene CDEC; on Sherry ? on 7-11-9
                             for Mobile CDEC; on (signature illegible) on 7-11-90 for Calhoun CDEC; on Jerry
                             Parham on 7-10-90 for Pickens CDEC; on Raymond Bailey on 7-11-90 for Cullman CDR
                             on Kathryn White on 7-10-90 for Winston CDEC.

              13    247    Return receipts showing service of order of 7-6-90 on Rex Avery on 7-12-90 for Mar
                             cdec; on C. Deer on 7-12-90 for Monroe CDEC; on E. Goodwin on (undated) for Dall
                             CDEC; on Brendan Stacey on 7-12-90 for Conecuh CDEC; on M. Thompson on 7-11-90 f
                             Lauderdale CDEC; on Pat Tate on (undated) for Dekalb CDEC.

              13           Service returned unexecuted on Wayne Ward for Randolph CDEC with notation, "Refuse
                             no longer chairman"; remailed to new Chairman this date.

          16        248    Return receipts showing service of order of 7-6-90 on (signature illegible) on
                             7-12-90 for Choctaw CDEC; on Rev. F. N. Nixon on 7-12-90 for Sumter CDEC; on
                             Stephanie ? on 7-11-90 for Marion CDEC; on Helen Gantt on 7-13-90 for Covington
                             CDEC; on James Horton on 7-13-90 for Montgomery CDEC; on Reggie Spraggins on
                             7-14-90 for Tallapoosa CDEC.

              17     249   Return receipt showing service of order of 7-6-90 on Martina M. Smith on 7-16-90
                             for Coffee CDEC,

          17         250   Plaintiffs' additoinal motion for injunction against violation of Section 5 of the
                             Voting Rights Act. Referred to Judge Thompson.

              15 251       Return receipt showing service of order of 7-6-90 on James Harris on 2-16-90 for
                             Randolph CDEC.

              lc,    252 Plaintiffs' reply brief on Section 5 issues.        Referred to Judge Thompson.

              1S 253       Plaintiffs' submission of new evidence.   (Attachment.)    Referred to Judge Thompson,

              20     253A Defendant Winston CDEC's letter request for exclusion from defendant class.           Refer
                            to Judge Thompson.
DC 111A
(Rev. 1/75)
                                         CIVIL DOCKET CONTINUATION SHEET
   PLAINTIFF                                  DEFENDANT
                                                                                        DOCKET NO   89-T-381-f.
        THOMAS HAWTHORNE                       JOHN BAKER; ET AL                        PAGE 240F      PAGES


                NR.                                       PROCEEDINGS
   10kTE


 July 20       254    Defendant Covington CDEC's offer of judgment.     (Attachment.)   Referred to Judge
                        Thompson.

         20    255    Notice of appearance of Dorman Walker as counsel for Madison CDEC.

         20    256    Notice of appearance of Dorman Walker as counsel for Chambers CDEC.

         23    257    Defendant Chambers CDEC's additional submission of evidence.      Referred to Judge
                        Thompson.

         23    258    Notice of appearance of Dorman Walker as counsel for Bibb & Montgomery CDECs.

         24    259    Motion of Andre Keith for leave to intervene.     Referred to Judge Thompson.

         25    260    ORDER directing attorneys for plaintiffs and defendants to file by 7-30-90, respon
                        to the motion to intervene on behalf of Andre Keith filed 7-24-90 "for himself
                        and all other persons similarly situated". (Copies mailed to counsel and pro
                        se defendants.) EOD 7-25-90.

         25    261    Plaintiffs' withdrawal of Section 5 claims against certain CDECs.      Referred to
                        Judge Thompson.

        26     262     Plaintiffs' additional memorandum on Section 5 issues in light of recent actions
                         by the SDEC. Referred to Judge Thompson.

          27   263    Notice of appearance of Dorman Walker as counsel for Marion CDEC.

          27   264    Defendants' Bibb, Chambers, Marion and Montgomery CDECs' supplemental submission
                        of evidence. (Exhibits 4 & 5 attached.) Referred to Judge Thompson.

        27     265    Notice of appearance of Dorman Walker as counsel for Coffee CDEC.

         27    266    Defendant Coffee CDEC's supplemental submission of evidence.      (Attachments.)
                        Referred to Judge Thompson.

        30     267    Defendant Sumter CDEC's response to motion to intervene.    Referred to Judge
                        Thompson.

     _30       268    Plaintiffs' withdrawal of Section 5 claims against additional CDECs.
                                                                                               Referred to
                        Judge Thompson.

          30   269    Defendant Covington CDEC's response to motion to intervene.    Referred to Judge
                        Thompson.
          30   270    Defendants Autauga CDEC et al's objection to motion to intervene and motion to
                        dismiss complaint in intervention. Referred to Judge Thompson.

          30   271    State defendants' objection to motion to intervene and motion to dismiss complaint
                        in intervention. Referred to Judge Thompson.
DC 111A
(Rev. 1/75)
                                            CIVIL DOCKET CONTINUATION SHEET
   PLAINTIFF                                      DEFENDANT
                                                                                           DOCKET NO       89-T-381-S
     THOMAS HAWTHORNE; ET AL                      JOHN BAKER; ET AL                              22
                                                                                          PAGE        OF      PAGES


          E         NR.                                       PROCEEDINGS
    1W


July      31        272   ORDER that the motion to dismiss or, in the alternative, motion for summary
                            judgment filed by the Blount, Franklin and Marshall CDECs on 6-6-90, is denied
                            as moot; that the motion to dismiss or, in the alternative, motion for summary
                            judgment filed by the Marshal CDEC on 6-29-90, is denied as moot. (Copies
                            mailed to counsel and pro se defendants.) EOD 7-31-90.

              31    273   Plaintiffs' response to motion to intervene.      Referred to Judge Thompson.

              31

              31
                    274

                    275
                           Notice of appearance of Dorman Walker as counsel for Lawrence and Marengo CDECs.

                          Defendants Lawrence and Marengo CDECs' supplemental submission of evidence.
                                                                                                                   •
                            (Exhibits 4 & 5 attached.) Referred to Judge Thompson.

          31       276    Notice of appearance of Dorman Walker as counsel for Hale CDEC.

Aug           1    277    Defendants Autauga CDEC et al's supplemental submission of evidence.        (Exhibit 6
                            attached.) Referred to Judge Thompson.

          3        278    Defendant State Demo. Exec. Comm.'s ltr to 3-judge court re Section 5 issue.


          6        279    Plaintiffs' stipulation and summary of CDEC organizational plans.      (Attachments A
                            & B.) Referred to Judge Thompson.

         10        280    Letter of 8/10/90 to the 3 judges from Dorman Walker concerning the new unprecleaY ed
                            organizational plan for the Autauga County Democratic Executive Committee.

        10         281    Letter of 8/10/90 to the 3 judges from Dorman Walker to correct information in
                            earlier letter of this date.

         13        282   First correction to stipulation and summary of CDEC organizational plans. ReferrE d
                            to Judge Thompson.)
         14        282A Le;ter of 8-10-90 from Susan Russ re Section 2 issue and resume of Dr. Ronald Webe
                          (Attachment.)
         15             Received copy of opinion from U. S. Court of Appeals, llth Circuit, affirming    •
                          district court's decision.

          20       283   ORDER granting the motion for leave to intervene filed by Andre Keith; denying
                           state defendants motion to dismiss; denying plaintiffs' additional motion for
                           injunction filed 7-17-90. (Copies mailed to counsel and pro se defendants.)
                           EOD 8-20-90.
          20       283A COMPLAINT IN INTERVENTION of Andre Keith.
          20        284 ORDER of Judge Myron Thompson and Judge Frank Johnson allowing plaintiffs and the
                           county committees 14 days to submit to the court proposed relief as to each of
                           the 45 county committees whose plans must be precleared. Ceslcurring in part anc1
                           dissenting in part by Judge Truman Hobbs. (Copies mailed to counsel and pro
                           se defendants.) EOD 8-20-90.
         23        285 Defendant Hale CDEC's supplemental submission of evidence. (Exhibit 4 attached.)
                          Referred to Judge Thompson.
DC 111A
(Rev. 1/75)
                                             CIVIL DOCKET CONTINUATION SHEET
   PLAINTIFF                                      DEFENDANT
                                                                                          DOCKET NO        89-T-381-!
     THOMAS HAWTHORNE; ET AL                       JOHN BAKER; ET AL
                                                                                          PAGE
                                                                                                 23   OF      PAGES


         TE         NR.                                       PROCEEDINGS
 19§t

 Aug      28       286     Plaintiffs' motion to amend to conform to the evidence.   Referred to Judge Thomps4

          28       287     Plaintiffs' memorandum in support of motion to amend to conform to evidence.
                             Referred to Judge Thompson.

          28       288    Plaintiffs' proposal for relif as to county Democratic executive committees.
                            Referred to Judge Thompson.

          29       289    ORDER that parties show cuase by 9-7-90 as to why plaintiffs' motion to amend to
                            conform to the evidence should not be granted; that parties submit statements by
                            9-7-90 regarding the effect, if any, of the complaint filed by plaintiff-interve
                            Andre Keith on the § 2 aspect of this litigation. (Copies mailed to counsel.)
                            EOD 8-29-90.

 Sept         5    290    Certain defendant CDECs proporsal for relief for County Democratic Executive
                            Committees. Referred to Judge Thompson.

          7        291    Plaintiff intervenor Keith's response to 8-29-90 court order.   Referred to Judge
                            Thompson.

          7        292    Defendants' Notice of Appeal to the U. S. Supreme Court from the judgment entered
                            8/20/90. (Copies mailed to Fournier J. Gale, III, Gregory H. Hawley and
                            Cynthia G. Lamar; Susan E. Russ; Edward Still; James U. Blacksher; Terry G.
                            Davis; John C. Falkenberry; Philip H. Smith; John C. Keeney, Jr., Vincent H.
                            Cohen, Anthony L. Sutin & Roger L. Patton, Jr.; Dorman Walker; Christine A.
                            Varney; Clifford W. Cleveland; Alston Keith, Jr.; Jerry L. Thornton; David
                            Schoen; C. Holt Filyaw; and Solomon Seay,Jr. and furnished Judge Myron H.
                            Thompson, Judge Truman Hobbs and Judge Frank Johnson.)

              10          Received check in the amount of $5.00 (Receipt #38129) from Maynard, Cooper,
                            Frierson & Gale for payment of the filing fee of the notice of appeal.


     **       7    293     Defendant SDEC's opposition to plaintiffs' motion to amend to conform to the
                             evidence. Referred to Judge Thompson.

          10       294    Plaintiffs' response to 8-29-90 order.   Referred to Judge Thompson.


          12        295    ORDER that the single-judge court shall enter those orders necessary to carry out
                             the three-judge court's order of 8-20-90. (Copies mailed to counsel.) EOD
                             9-12-90.

         12        296    Plaintiffs' response to SDEC's opposition to plaintiffs' motion to amend to confor
                            to the evidence. Referred to Judge Thompson.
DC 111A
(Rev. 1/75)
                                              CIVIL DOCKET CONTINUATION SHEET
   PLAINTIFF                                       DEFENDANT
                                                                                             DOCKET NO   89-T-381-E
      THOMAS HAWTHORNE                             JOHN BAKER                                PAGE 240F      PAGES     40
 19NTE              NR.                                        PROCEEDINGS



 Sept 13           297     ORDER that all 45 county committees shall comply with their respective new plans,
                             which the court has found are subject to the preclearance requirements of § 5 of
                             the Voting Rights Act, pending further orders of this court; that each county
                             committee which has already submitted its new selection plan to the Department
                             of Justice shall promptly inform the court if its plan is precleared or objecte4
                             to by the Department of Justice; that each of these committees which has not
                             obtained preclearance within 90 days of date of this order shall report this
                             fact to the court; that each county committee which has not yet submitted its
                             new selection plan to the Department of Justice shall do so within 30 days of
                             the date of this order and shall serve a copy of such submission on counsel for
                             plaintiffs; that in the alternative, each county committee may seek similar
                                                                                                                  •
                             approval of its selection plan by instituting within 30 days of the date of this
                             order a declaratory judgment action in the U. S. District Court for the District
                             of Columbia, as provided by § 5 and as further set out in order. (Copies maile6
                             to counsel and pro se defendants.) EOD 9-13-90.
              17    298    Defendant State Democratic Executive Committee's motion for substitution of the
                             name of its new Chairmen for the name of former Chairman John Baker. Referred
                             to Judge Thompson.

          19       299     Defendant State Demo. Exec. Committee's addendum to opposition to plaintiffs'
                             motion to amend to conform to the evidence. Referred to Judge Thompson.

          21       300     Notice of change of ChairpeToon of Henry CDEC to Winston Griggs.

         27        301     Plaintiffs' motion for attorneys' fees for Section 5 proceedings.     (Attachments.)
                             Referred to Judge Thompson.

              28   302     Defendant Chambers CDEC's notice of preclearance.     Referred to Judge Thompson.

 Oct     2         303      Defendant Marion CDEC's notice of preclearance.     (Attachment.)   Referred to Judge
                              Thompson.


              4    304      Defendant Bibb CDEC's notice of preclearance.
                              Thompson.
                                                                             (Attachment.)    Referred to Judge
                                                                                                                  •
         10        305      Defendant SDEC's notice of preclearance.    (Attachment.)   Referred to Judge Thompson.

         10         305A    Defendant SDEC's notice to 3-Judge Court of preclearance containing motion for
                              order lifting 8-20-90 injunction. Referred to Judge Thompson.

          11       306     Lawrence CDEC's notice of preclearance.     Referred to Judge Thompson.

                           Defendants Cherokee CDEC, Dallas CDEC, Jefferson CDEC, Tallapoosa CDEC and Walker
          12       307
                             CDEC's notice of § 5 submission. Referred to Judge Thompson.
                                                                                                                  •
DC 111A
(Rev. 1/75)
                                            CIVIL DOCKET CONTINUATION SHEET
    PLAINTIFF                                     DEFENDANT
                                                                                           DOCKET NO    89-T-381-S
       THOMAS HAWTHORNE                             JOHN BAKER                                   25

•                   NR.                                       PROCEEDINGS
                                                                                          PAGE    _OF      PAGES




 Oct          12    308 Defendant SDEC's motion for clarification of 8-20-90 order. (Exhibits A & B
                          attached.) Referred to Judge Thompson. GRANTED 12-21-90.

              15   309    Defendant Lauderdale CDEC's notification to court of filing for spre-clearance
                            with the Justice Dept. Referred to Judge Thompson.

         16        310    Plaintiff's withdrawal of motion to amend complaint to conform to the evidence.
                            Referred to Judge Thompson.

         17        311     Plaintiffs' opposition to SDEC motion for clarification.     Referred to Judge
                             Thompson.

       17          312     Defendant Shelby CDEC's pre-clearance submission.     Referred to Judge Thompson.

         18        313     ORDER that the motion for substitution filed by defndant SDEC on 9-17-90
                              is granted and that Jack Hurley is substituted for John Baker as a defendant
                             in this cause; that Winston Griggs is substituted for J. Holt Etheridge as
                             a defendant in this cause. (Copies mailed to counsel.) EOD 10-18-90.

         18        314     ORDER that plaintiffs' motion to amend complaint to conform with the evidence
                             is withdrawn. (Copies mailed to counsel.) EOD 10-18-90.

         18        315     ORDER that parties file a written response to defendant SDEC's motion for clarif
                             cation no later than 10-26-90. (Copies mailed to counsel.) EOD 10-18-90.

          23       316    Defendant SDEC's response to plaintiffs' opposition to motion for clarification.
                            Referred to Judge Thompson.

          25       317    Plaintiffs' memorandum regarding SDEC's motion for clarification. Referred to
                             Judge Thompson.

         26        318    Response of the named County Democratic Executive Committees to motion for
                            clarification. Referred to Judge Thompson.

 Nov          6    319     ORDER that the motion for clarification filed by defendant SDEC on 10-12-90
                             is set for submission, without oral argument, on 11-13-90, with all briefs
                             due by said date. (Copies mailed to counsel.) EOD 11-6-90.
         13        320    Plaintiffs' ltr response to motion for clarification.

         13         321 Defendants' memorandum in support of motion for clarification.      (Attachment.)
                          Referred to Judge Thompson.

         15        322    Plaintiffs' motion for interim attorneys' fees.     (Affidavit and attachments.)
                            Referred to Judge Thompson.

              20   323    Plaintiffs' motion to dismiss appeal of defendants.     Referred to Judge Thompson.
DC 111A
(Rev. 1/75)
                                             CIVIL DOCKET CONTINUATION SHEET
   PLAINTIFF                                      DEFENDANT
                                                                                        DOCKET NO        89-T-381-S
     THOMAS HAWTHORNE                              JOHN BAKER                           PAGE   26   OF      PAGES


     DATE           NR.                                       PROCEEDINGS
     1990

 Dec.         3   324     Defendant Democratic Party of the United States' response to plaintiff's motion
                            to dismiss appeal of defendants. Referred to Judge Thompson.

          12      325     CDEC's report of status of preclearance submission.   Referred to Judge Thompson.

         21        326    ORDER OF 3-JUDGE COURT that the motion for clarification filed by defendant State
                            Democratic Executive Committee on 12-12-90, is granted to the extent that the
                            state committee may now implement the new plan for selecting additional black
                            members that was precleared by the Attorney General on 10-5-90. (Copies mailed
                            to counsel.) EOD 12-21-90.

 1991
Jan   7            327    Affidavit of Cynthia Lamar.   Referred to Judge Thompson.

          7        328 ORDER plaintiffs' motion to dismiss appeal filed 11-20-90 is set for submission,
                         without oral argument, on 1-31-91; directing defendants to file their affidavits
                         regarding their appeal by 1-14-91; directing plaintiffs to file their brief by
                         1-23-91; directing defendants to file their brief by 1-31-91. (Copies mailed
                         to counsel.) EOD 1-7-91.

          7       329     ORDER that plaintiffs' motion for interim attorney's fees filed 11-15-90 and the
                            motion for attorney's fees for Section 5 proceedings filed 9-27-90 are set for
                            EVIDENTIARY HEARING on 3-1-91, 10:00 a.m., 2nd fl courtroom, USDC, Montgomery, Ad
                            that by 1-21-91, defendants are to file a written response to the motions as set
                            out in order; that by 2-4-91 plaintiffs are to file their brief and evidentiary
                            materials; that by 2-15-91 defendants are to file their brief and evidentiary
                            materials; that no later than 2-22-91 parties are to meet with each other to
                            attempt to resolve the issues raised by the motions. (Copies mailed to counsel.
                            EOD 1-7-91.

         9        330      Plaintiffs' memorandum supporting their motion to dismiss appeal of defendants.
                             Referred to Judge Thompson.

         17        331    Defendants' Notice of Appeal to the U. S. Supreme Court from the judgment entered
                            12/21/90. (Copies mailed to Fournier J. Gale, III, Gregory H. Hawley & Cynthia
                            G. Lamar; Susan E. Russ; James L. North; John England; Edward Still; James U.
                            Blacksher; Terry G. Davis; John C. Falkenberry; Philip H. Smith; John C. Kenney,
                            Jr., Vincent H. Coheg Anthony L. Sutin & Roger L. Patton, Jr.; Dorman Walker;
                            Christine A. Varney; Clifford W. Cleveland; Joseph C. Espy; Alston Keith, Jr.;
                            Jerry L. Thornton; David Schoen; C. Holt Filyaw; Solomon Seay, Jr.; furnished
                            Judge Myron H. Thompson, Judge Truman Hobbs, and Judge Frank Johnson.)

                                                                                                 Cooper,
          17              Received check in the amount of $105.00 (Receipt #39378) from Maynard,
                            Frierson, etc. for payment of notice of appeal.
DC 111A
(Rev. 1/75)
                                              CIVIL DOCKET CONTINUATION SHEET
     PLAINTIFF                                     DEFENDANT
                                                                                             DOCKET   N089T-381-S

•   THOMAS HAWTHORNE, et al.

      DTE
       A
    1991
                     NR.
                                                  JOHN BAKER, et al.

                                                               PROCEEDINGS
                                                                                             PAGE   27 OF     PAGES




    Jan.      18    332    Plaintiffs' Notice of Appeal to the U. S. Supreme Court from the judgment entered
                             12/21/90. (Copies mailed to Edward Still; Terry G. Davis; James U. Blacksher,
                             John C. Falkenberry & Leslie M. Proll; Fred D. Gray; Fournier J. Gale, III &
                             Gregory H. Hawley; John H. England, Jr.; Clifford W. Cleveland; James L. North;
                             Jack Drake; Vincent H. Cohen, John C. Keeney, Jr., Anthony L. Sutin & Roger L.
                             Patton, Jr.; Dorman Walker; Alston Keith, Jr.; David Schoen; Christine A. Varney;
                             Susan Russ; Jerry L. Thornton; Solomon S. Seay, Jr.; furnished Judges Thompson.


•             18
                             Hobb and Johnson.)

                           Received check in the amount of $5.00 (Receipt #39393) from Edward Still for pay-
                             ment of notice of appeal.

           23      333     Appearance of Jack Hurley as co-counsel for defendant Hurley and SDEC.

           23      334     Defendants Hurley and SDEC's response to plaintiffs' motion for interim attorneys
                             fees. Referred to Judge Thompson.

           28      335     Plaintiffs Hawthorne and Newman's motion to shorten time for discovery responses.
                             (Discovery request to defendants attached.) Referred to Judge Thompson.
                              DENIED AS MOOT 2-4-91.
           28      336     Defendants' objection to plaintiff's motion to shorten time for discovery responses.
                             Referred to Judge Thompson.

          31               Court Reporter Roger Watford's transcript of hearing 8-1-90 before Judge Johnson;
                             Judge Thompson, and Judge Hobbs. Referred to Judge Thompson.


           31       337    Defendant SDEC's response to plaintiffs' memorandum supporting their motion to
                             dismiss appeal. (Exhibits A & B attached.) Referred to Judge Thompson.

           31      338     Defendant Lee CDEC's notice of preclearance.      Referred to Judge Thompson.



•          31

           31
                   339     Notice of Dorman Walker of non-representation.       Referred to Judge Thompson.




    Feb    4       340     ORDER that the issue of whether plaintiffs are prevailing parties for purposes of
                             their interim-fees request is set for an EVIDENTIARY HEARING on 3-1-91, 2nd
                             fl courtroom, USDC, Montgomery, AL; that plaintiffs file their brief and
                             evidentiary materials by 2-15-91; that all other fee issues, which were
                             originally set for 3-1-91, are continued generally; that plaintiffs' motion to
                             shorten time for discovery responses, filed 1-28-91 is denied as moot. (Copies


•                            mailed to counsel and pro se defendants.) EOD 2-4-91.
DC 111A
(Rev. 1/75)
                                            CIVIL DOCKET CONTINUATION SHEET
   PLAINTIFF                                      DEFENDANT
                                                                                                        89-T-381-
    THOMAS HAWTHORNE                                   JACK HURLEY                        DOCKET NO

                                                                                          PAGE
                                                                                                 280F
                                                                                                          PAGES


  1A1TE             NR.                                       PROCEEDINGS



Feb      5         341     ORDER OF 3-JUDGE COURT that the motion to dismiss appeal filed by plaintiffs on
                             11-20-90 is denied. (Copies mailed to counsel and pro se defendants.) EOD 2-5

          7        342    Defendant DPUS response to motion to shorten time for discovery responses and
                            statement of continued opposition to any award of fees. (Exhibit 1 attached.)
                            Referred to Judge Thompson.

        11         343    Plaintiffs' memo on "prevailing party" issue.     Referred to Judge Thompson.

          19       344    Plaintiffs' motion to submit additional evidence.    Referred to Judge Thompson.


         20        345    Shelby CDEC's pre-clearance submission.    (Maintained in separate binder.)     Referre•
                            to Judge Thompson.

          22        346   Affidavit of Susan Russ.   (Exhibits A & B attached.)    Referred to Judge Thompson.

          25        347   Defendants' (State Democratic Executive Committee and Jack Hurley) memorandum
                            opposing the interim fee award request. Referred to Judge Thompson.

          25        348   Affidavit of John M. Baker w/affidavits of Gregory H. Hawley and James L. North
                            attached. Referred to Judge Thompson.

              25    349   Defendants' (State Democratic Executive Committee and Jack Hurley) response to
                            plaintiffs' motion to add new evidence. Referred to Judge Thompson.

Mar. 11             350 Defendants' (Jack Hurley and State Democratic Executive Committe) copy of "Motion
                          of Appellees Hawthorne and Newman to Affirm or Dismiss" filed in the United
                          States Supreme Court. [Filed from direction of Judge Thompson.]

              13   351    Plaintiffs' ltr to court re motoin for interim fees and colorable claim.       Referred
                            to Judge thomposn.

              13   352    Defendants' motion to substitute William Blount for Jack Hurley as a party
                            defendant. Referred to Judge Thompson. GRANTED 3-18-91.

          15       353    Defendants' ltr response to plaintiffs' 3-13-91 ltr to court re motion for interim
                            fees and colorable claim.


              18   354    ORDER that the motion to substitute party defendant is granted; that the other
                            parties file any objections to the allowance within 7 days from the date of this
                            order. (Copies mailed to counsel and pro se defendants.) EOD 3-18-91.

          28       355    Letter notice to court from Supreme Court of the United States.    Referred to Judge
                            Thompson.
DC 111A
(Rev. 1/75)
                                              CIVIL DOCKET CONTINUATION SHEET
     PLAINTIFF                                     DEFENDANT
                                                                                          DOCKET   N089-T-381-S

•     THOMAS HAWTHORNE


    199tTE          N R.
                                                      WILLIAM BLOUNT


                                                               PROCEEDINGS
                                                                                          PAGE
                                                                                                 29
                                                                                                   OF    PAGES




    Apr   11       356      ORDER OF 3-JUDGE COURT that pursuant to the order entered by the U. S. Supreme
                              Court on 3-25-91, the cause before the 3-judge court is dismissed. (Copies
                              mailed to counsel.) EOD 4-11-91.

          18       357     ORDER directing parties to file appropriate settlement papers within 14 days;
                             that all outstanding motions are denied as moot. (Copies mailed to counsel.)
                             EOD 4-18-91. VACATED 4-19-91.

•             19   358     ORDER that the court's order of 4-18-91 is vacated.
                             pro se defts.) EOD 4-19-91.
                                                                                 (Copies mailed to counsel and




           30      359     Received certified copy of order of U. S. Supreme Court, entered 3-25-91, in re
                             statement of jurisdiction and motion to dismiss or affirm, that judgment of
                             this court is vacated with costs, and remanding this cause to the USDC, MD,
                             Alabama with directions to dismiss; further, that appellant, State Demo. Exec.
                             Committee of Ala. recover from Thomas Hawthorne, et al $300 for its costs.
                             Referred to Judge Thompson.

May       23       360     Parties' joint motion for notice and approval of proposed compromise and settlement.
                             Referred to Judge Thompson.


    June 13        361     FIRST ORDER TENTATIVELY APPROVING COMPROMISE AND REQUIRING NOTICE TO THE CLASS
                             directing defendant to cause the notice attached to this order and the proposed
                             conset decree to be distributed as set out in order; that on 7-24-91, a hearing
                             in the Federal Courthouse in Monqomery, AL shall be conducted to consider
                             objections by members of the class to the proposed compromise and settlement.
                             (Copies mailed to counsel.) EOD 6-13-91.


•         14


           18
                   362     ORDER that all outstanding motions are denied as moot due to the settlement
                             of this cause. (Copies mailed to counsel). EOD: 6/14/91.

                           Clerk's Amended Notice to Class.

          18       363     ORDER that page 2, 14 of the court's First Order entered on 6-13-91 is
                                                                                                  amended
                             to read that on 7-3-91, at 9:00 a.m., this court shall conduct
                                                                                            a hearing in
                             the 2nd fl courtroom, USDC, Montgomery, AL to consider objections by
                                                                                                  members of
                             the class to the proposed compromise and settlement. (Copies
                                                                                           mailed to counsel.)
                             EOD 6-18-91.



•
DC 111A
(Rev. 1/75)
                                           CIVIL DOCKET CONTINUATION SHEET
   PLAINTIFF                                       DEFENDANT
                                                                                      DOCKET   NO   89-T       -S
                                                                                                       F A3G8E1s
                                                                                                       :
      THOMAS HAWTHORNE                                 WILLIAM B. BLOUNT
                                                                                      PAGE 30 OF

               NR.                                              PROCEEDINGS


July 3         364   Response from Democratic Party of U. S. regarding settlement.

        3      365   Affidavit of Jerome Cray.

        3      366   ORDER that the proposed consent decree is approved.      (Copies mailed to counsel.)
                       EOD 7-3-91.

        3      367 CONSENT DECREE ordering as follows: (1) that within 30 days of the date of final
                     approval of this decree, the Chair of the SDEC of Alabama shall appoint a
                     Democratic Reform Commission, on which black Democrats shall be fairly represent
                     that said Commission shall be composed of not less than 7 and not more than 15
                     members; that each congressional district shall have some representation on the
                     Commission; (2) that said Commission shall undertake such work as the Chair of
                     the SDEC may designate as further set out in order; (3) that said Commission
                     shall report to the SDEC before 1-1-93; that the SDEC shall consider the reforms
                     proposed by the Reform Commission, and shall adopt those refors deemed desirable
                     or, at its discretion, other reforms conforming to the goals set out in
                     paragraph 2, in time for the reforms to be implemented not later than the 1994
                     Democratic primary election; (5) that the SDEC agrees that for the terms beginni
                     in or after 1992, at least 2 of the 5 members serving on the National Democratic
                     Committee from Alabama shall be black; (6) that the parties have resolved all
                     issues concerning costs and attorneys' fees; (7) that when the Chair of the SDEC
                     notifies this court that said Commission has been appointed, this action shall
                     be dismissed, provided, however, that the terms of this decree shall be permanen
                     and binding on the parties and dismissal shall be without prejudice to the right
                     of plaintiffs and/or other members of the plaintiff class to institute a civil
                     action to seek enforcement of the terms of this decree or to assert claims that
                     furutre practices of the defendants violate the Constitution and laws of the U.
                     or the State of Alabama; (8) that plaintiffs' outstanding claims re the methods
                     of selecting members of Democratic committees, boards and subcommittees at the
                     national, state and county levels shall be considered resolved by implementation
                     of the terms of this decree. (Copies maield to counsel.) EOD 7-3-91.




                       CLERKS NOTICE OF INTENT TO RETURN
                       OR DISPOSE OF TRIAL EXHIBITS




                       Attorney Terry Davis picked up
                                                      defendants exhibits
                       on 12/14/17.
             IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

               MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION




Thomas Hawthorne, et al

v                                                            Cv. No. 89-T-381-8

John Baker, et al




    NOTICE TO RETURN OR DISPOSE OF TRIAL EXHIBITS


       0       Check here if you would like your exhibits in this case destroyed.

       X      Check here if you would like to pick up your exhibits in this case. If so, please tell
               us when:
              Please note that all exhibits will be destroyed if not removed from the court within
              30 days.

       0       Check here if you would like your exhibits in this case mailed to you. We will
               contact you with further instructions as to postage requirements.


       Party Name:

       Attorney Name:      Tau Davis

       Contact Address:


       Contact Telephone:     334-538-1637

       Exhibits picked up (Defendants)


       Signature:                                                   Date:/01
                                                                                      //?
DC 111A
(Rei".1/75)
                                   CIVIL DOCKET CONTINUATION SHEET
   PLAINTIFF                            DEFENDANT

   THOMAS HAWTHORNE; et al.              THOMAS E. PEREZ, etc., et al.    DOCKETNO    894-381
   TildAASHAWTHORNE: ET AL.             JOHN BAKER, etc. etal.            PAGE   OF     PAGES


     DATE      NR.                                  PROCEEMNGS
 2021

 Jan 19        368   Movants' MOTION to INtERVENE w/ attached Exhibit A (Proposed
                        COMPLAINT IN INTERVENTION. Referred to Judge Huffaker. (wcl)

 Jan 19        --    Case reassigned to Judge R. Austin Huffaker. (wcl)

 Jan 22        369   ORDER - it is hereby Ordered as follows: 1) The Clerk shall assign
                      a new case number to this matter; 2) The Clerk shall identify
                      Plfs as RANDY KELLEY and JANET MAY, and Dfts as THOMAS E. PEREZ,
                      DEMOCRATIC NATIONAL COMMITTEE, DEMOCRATIC PARTY OF THE UNITED
                      STATES OF AMERICA, CHRISTOPHER ENGLAND, and STATE DEMOCRATIC,
                      EXECUTIVE COMMITTEE OF ALABAMA, as further set out in order;
                      3) The Clerk shall file and docket the following documents in this
                      new proceeding as follows: (1) Case Docket Sheet from 89-T-381-S,
                      (2) Consent Decree, dated 7/3/1991; and (3) Motion to Intervene,
                        dated 1/19/2021. Signed by Honorable Judge R. Austin Huffaker,
                       on 1/22/2021.   (entered by WCL)
DC 111A
(Rev. 1/75)
                              CIVIL DOCKET CONTINUATION SHEET
   PLAINTIFF                       DEFENDANT
                                                                     DOCKET NO
                                                                                 89-H-381
    THOMAS HAWTHORNE; et al           THOMAS E. PEREZ, ETC., et al
                                                                     PAGE   OF     PAGES


     DATE      NR.                             PROCEEDINGS
